Exhibit 10.1

 

AGREEMENT FOR THE PURCHASE AND SALE OF ASSETS

 

THIS AGREEMENT FOR THE PURCHASE AND SALE OF ASSETS (this “Agreement”) is made as
of January 25, 2006 by and between Cypress Semiconductor Corporation, a Delaware
corporation, having its principal office at 198 Champion Court, San Jose, CA
95134 (“Seller”), and NetLogic Microsystems, Inc., a Delaware corporation,
having its principal office at 1875 Charleston Road, Mountain View, CA 94043
(“Purchaser”).

 

RECITALS

 

A. Seller and its Subsidiaries are engaged in, among other things, the design,
development, manufacturing, marketing, sale and distribution, directly and
indirectly, of network search engine products, including the Acquired Products
and the Retained Products (the “NSE Business”).

 

B. Seller and its Subsidiaries own certain assets relating to, necessary for or
material to the NSE Business and Seller desires to sell, transfer, convey and
assign to Purchaser the specified assets, excluding the Retained Products, and
operations of the NSE Business described in this Agreement (the “Acquired
Business”) for the purchase price and upon the terms and subject to the
conditions contained in this Agreement.

 

C. Purchaser desires to purchase such assets from Seller and its Subsidiaries
for the purchase price and upon the terms and subject to the conditions
contained in this Agreement.

 

NOW THEREFORE, in consideration of the mutual agreements and covenants contained
in this Agreement and intending to be legally bound by this Agreement, the
parties to this Agreement hereby agree as follows:

 

1. Definitions

 

1.1 Defined Terms. For the purposes of this Agreement, the following words and
phrases shall have the following meanings:

 

“Accounts Payable” has the meaning assigned by Section 2.3(b).

 

“Accounts Receivable” has the meaning assigned by Section 2.1(e).

 

“Acquired Assets” has the meaning assigned by Section 2.1.

 

“Acquired Business” has the meaning assigned by Recital B.

 

“Acquired Products” means all of Seller’s and its Subsidiaries’ network search
engine products designed, developed, manufactured, marketed, sold or distributed
by the NSE Business, including, without limitation, those listed on Schedule
2.1, other than the Retained Products.



--------------------------------------------------------------------------------

“Acquisition Proposal” has the meaning assigned by Section 5.13.

 

“Affiliate” of a Person means any Person controlling, controlled by, or under
common control with, such Person. For purposes of this definition, “control”
means the power to direct the management and policies of a Person, whether
through the ownership of voting securities, by agreement or otherwise.

 

“Agreement” has the meaning assigned by the introduction.

 

“Assigned Contracts” means all Contracts listed on Schedule 2.5.

 

“Assumed Liabilities” has the meaning assigned by Section 2.3.

 

“Audited Financial Statements of the Acquired Business” has the meaning assigned
by Section 5.9.

 

“Bonus Payment” has the meaning assigned by Section 2.7(b)(iii).

 

“Bonus Price” means the average of the volume-weighted average price of a share
of Common Stock on the Nasdaq National Market for the five trading days ending
on and including the trading day immediately prior to the Closing Date; provided
that, if the Bonus Price would be greater than $30.24, the “Bonus Price” shall
be $30.24 per share of Common Stock; provided further that, if the Bonus Price
would be less than $24.24, the “Bonus Price” shall be $24.24 per share of Common
Stock.

 

“Business Consultants” has the meaning assigned by Section 3.8(a).

 

“Business Day” means a day that is not a Saturday, a Sunday or a statutory or
civic holiday in California or any other day on which the principal offices of
either Seller or Purchaser are closed, whether in accordance with established
company policy or as a result of unanticipated events, and which began at 12:01
a.m. and ends at midnight on such day.

 

“Business Employees” means all Persons currently employed by Seller or its
Subsidiaries and listed on Schedule 3.8(a).

 

“Business Records” has the meaning assigned by Section 2.1(f).

 

“Cash Payment” has the meaning assigned by Section 2.7(b)(ii).

 

“Closing” has the meaning assigned by Section 2.6.

 

“Closing Date” has the meaning assigned by Section 2.6.

 

“Closing Price” means the average of the volume-weighted average price of a
share of Common Stock on the Nasdaq National Market for the five trading days
ending on and including the trading day immediately prior to the date of this
Agreement; provided that, if the Closing Price would be greater than $30.24, the
“Closing Price” shall be $30.24 per share of Common Stock; provided further
that, if the Closing Price would be less than $24.24, the “Closing Price” shall
be $24.24 per share of Common Stock.



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the common stock, par value $.01 per share, of Purchaser.

 

“Confidential Information” has the meaning assigned by Section 6.3(a).

 

“Confidentiality Agreement” has the meaning assigned by Section 6.1.

 

“Consultant Confidentiality Agreements” has the meaning assigned by
Section 3.8(b).

 

“Contract” means any agreement, contract, lease, license, promissory note,
conditional sales contract, indenture, mortgage, deed of trust, commitment,
undertaking, instrument or arrangement of any kind, whether or not in writing,
under which (in each case) any obligation is legally enforceable against any
Person, asset or right. Without limiting the generality of the foregoing, any
agreement, commitment, undertaking or arrangement of any kind with a
Governmental Agency shall constitute a “Contract” whether it was entered into
voluntarily or pursuant to applicable law or in settlement of a claim or
possible claim by such Governmental Agency, or otherwise.

 

“Distributor Inventory” means all inventory for Acquired Products sold by Seller
or any of its Subsidiaries to distributors of Seller listed on Schedule 5.17 and
not sold by distributors to customers as of the date of this Agreement and
between the date of this Agreement and the Closing Date.

 

“Employee Confidentiality Agreements” has the meaning assigned by
Section 3.8(b).

 

“Employee Employment Agreements” has the meaning assigned by Section 3.8(c).

 

“Encumbrance” means any encumbrance of any kind whatsoever, including, without
limitation, any security interest, mortgage, deed of trust, lien, judgment,
hypothecation, pledge, Tax lien, rent, assessment, mechanic’s or materialmen’s
lien, assignment, easement, servitude, right-of-way, restriction, tenancy,
encroachment or burden or any other right, license or claim of any Third Party
affecting the Acquired Assets or any restrictive covenant or other agreement,
restriction or limitation on the ownership, use or disposition of any Acquired
Assets.

 

“Exchange Act” has the meaning assigned by Section 4.4.

 

“Excluded Assets” has the meaning assigned by Section 2.2.

 

“Excluded Liabilities” has the meaning assigned by Section 2.4.

 

“Exclusivity Period” has the meaning assigned by Section 5.13.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Governmental Body” means any court, government (foreign, federal, state or
local), department, commission, board, agency, bureau, official or other
regulatory, administrative or governmental authority.

 

“Governmental Permits” means all governmental permits and licenses, certificates
of inspection, approvals or other authorizations issued to Seller or any of its
Subsidiaries by a Governmental Body which are necessary or desirable for the
use, enjoyment or exploitation of, or other derivation of the benefits from, the
Acquired Assets.



--------------------------------------------------------------------------------

“Gross Revenue” means total gross revenue of Purchaser from the sale of any
Acquired Products, or the licensing of any Intellectual Property Assets, to
Third Parties and recognized by Purchaser in accordance with GAAP, consistently
applied (after giving effect to any reductions for any discount, return, credit,
exchange or other adjustment, provided that, in the aggregate, such reductions
shall not exceed 1% of such total gross revenue, subject to the proviso below),
in connection with the preparation of Purchaser’s financial statements for
public reporting purposes, including any such revenue from the sale, after the
Closing, of any of Purchaser’s other products (other than Purchaser’s products
that exist, or are being developed as of, the Closing) having the same function
as and replacing, or which could function as a replacement for, an Acquired
Product without any material design modification to the customer application of
such Acquired Product; provided, however, that in no event shall “Gross Revenue”
include revenue from products returned to Purchaser as a result of a failure or
defect in the quality or functionality (based upon customer specifications) of
such products.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Indemnified Party” means the party seeking indemnification under Article 8 and
any director, officer, stockholder, Affiliate or any successors or assignees of
such party.

 

“Indemnifying Party” means the party against whom indemnification under Article
8 is sought.

 

“Infringement Claim” has the meaning assigned by Section 8.4(a).

 

“Intellectual Property Assets” means those Acquired Assets described in Sections
2.1(a) and 2.1(b).

 

“Inventory” has the meaning assigned by Section 2.1(c).

 

“IP Contracts” means those Contracts as described in Section 3.10(b).

 

“IRS” means the U.S. Internal Revenue Service.

 

“Lara” has the meaning assigned by Section 2.1(i).

 

“Lara Stock” has the meaning assigned by Section 3.21(b).

 

“License Agreement” has the meaning assigned by Section 5.7.

 

“Losses” has the meaning assigned by Section 8.2(a).

 

“Minimum Amount” has the meaning assigned by Section 2.10.

 

“Net Working Capital” means the difference between (a) the sum of the aggregate
values of net Accounts Receivable (reduced by reserves and “distributor price
adjustments”) and net Inventory (reduced by related inventory reserves but
excluding any Distributor Inventory) as of the Closing Date to be provided by
Seller pursuant to Section 5.16, minus (b) the sum of the aggregate value of
Accounts Payable and accrued liabilities relating solely to Inventory (i.e.,
work-in-process) as of the Closing Date to be provided by Seller pursuant to
Section 5.16.



--------------------------------------------------------------------------------

“Nonassignable Assets” has the meaning assigned by Section 2.8.

 

“Non-Paying Party” has the meaning assigned by Section 5.6(c).

 

“Non-Transfer Tax Paying Party” has the meaning assigned by Section 2.9.

 

“NSE Business” has the meaning assigned by Recital A.

 

“Other Personal Property” has the meaning assigned by Section 2.1(d).

 

“Other Transaction Documents” means the License Agreement, Transition Services
Agreement, Wafer Purchase Agreement and Registration Rights Agreement and the
instruments of transfer or conveyance contemplated by and delivered at the
Closing pursuant to Section 7.1(h) or 7.2(h).

 

“Outstanding Lara Shares” has the meaning assigned by Section 2.10.

 

“Paying Party” has the meaning assigned by Section 5.6(c).

 

“Permitted Encumbrances” means (i) Encumbrances for Taxes that are not yet due
and payable, (ii) Encumbrances to secure obligations to landlords, lessors or
rentors under leases or rental agreements (all of which Encumbrances are listed
on Schedule 3.5), (iii) Encumbrances made in connection with, or to secure
payment of, workers’ compensation, unemployment insurance or similar programs
mandated by applicable law, (iv) Encumbrances in favor of carriers,
warehousemen, mechanics and materialmen, to secure claims for labor, materials
or supplies and other like items, (v) Encumbrances in favor of customers and
revenue authorities arising as a matter of applicable law to secure payments of
customs duties in connection with the importation of goods, and (vi) any
Encumbrances that do not materially and adversely affect Purchaser’s use,
enjoyment or exploitation of, or otherwise derive the benefits from, any
Acquired Assets and are listed on Schedule 3.5.

 

“Person” means any individual, corporation, partnership, firm, association,
joint venture, joint stock company, trust or other entity, or any government or
regulatory, administrative or political subdivision or agency, department or
instrumentality thereof.

 

“Purchase Price” means the total consideration actually paid by Purchaser for
the Acquired Assets pursuant to Sections 2.7(a) and 2.7(b).

 

“Purchaser” has the meaning assigned by the introduction.

 

“Purchaser Financial Statements” has the meaning assigned by Section 4.5(b).

 

“Purchaser SEC Document” has the meaning assigned by Section 4.5(a).

 

“Registered Intellectual Property” has the meaning assigned by Section 2.1(a).

 

“Registration Rights Agreement” has the meaning assigned by Section 2.7(d).



--------------------------------------------------------------------------------

“Retained Products” has the meaning assigned by Section 2.2(b).

 

“Revenue Period” means either (i) the four consecutive fiscal quarters of
Purchaser beginning on the first day of the first fiscal quarter after the
Closing Date or (ii) the 12-month period beginning on the first Business Day
after the Closing Date, whichever results in higher Gross Revenue.

 

“Sahasra Technology” means (i) all intellectual property rights primarily used
in the Sahasra product line, whether acquired or independently developed by or
for Seller, and also includes (ii) all intellectual property rights conceived or
developed by the five key employees identified in Section 5.16 of the Agreement
and Plan of Reorganization by and Among Cypress Semiconductor Corporation, Sand
Acquisition Corporation, Sahasra Networks, Inc., U.S. Bank Trust, N.A. and
Srinivasan Venkatachary dated February 21, 2002.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” has the meaning assigned by Section 3.20(c).

 

“Seller” has the meaning assigned by the introduction.

 

“Shares” has the meaning assigned by Section 2.7(c).

 

“Straddle Period Taxes” has the meaning assigned by Section 5.6(c).

 

“Subsidiary” means any Person (other than an individual) in which another Person
(other than an individual), or the ultimate parent of such other Person, owns
directly or indirectly more than 50 percent of the total voting power for
purposes of electing directors or other managers or more than 50 percent of the
partnership interests in the case of a partnership.

 

“Tangible Property” means Inventory, Distributor Inventory and Other Personal
Property.

 

“Tax” or “Taxes” means, or shall refer or relate to, any and all taxes, charges,
fees, levies, imposts and other assessments, including, without limitation, all
income, sales, use, goods and services, value added, capital, capital gains,
alternative, net worth, transfer, profits, withholding, payroll, excise,
franchise, real property and personal property taxes, and any other taxes,
customs duties, fees, assessments or similar charges in the nature of a tax
including, without limitation, unemployment and employment insurance payments
and workers’ compensation premiums, together with any installments with respect
thereto, and any interest, fines and penalties imposed by any Governmental Body
(including, without limitation, federal, state, provincial, municipal and
foreign governmental authorities), and whether disputed or not.

 

“Third Party” means any Person not an Affiliate of the other referenced Person
or Persons; provided that, as used in Sections 8.2, 8.3, 8.5 and 8.7, the term
“Third Party” shall be deemed to include and refer to an Affiliate of the
Indemnifying Party.

 

“Third-Party Claim” has the meaning assigned by Section 8.3(a).

 

“Transfer Taxes” has the meaning assigned by Section 2.9.

 

“Transfer Tax Paying Party” has the meaning assigned by Section 2.9.



--------------------------------------------------------------------------------

“Transition Services Agreement” has the meaning assigned by Section 7.1(h)(ii).

 

“Unaudited Financials” has the meaning assigned by Section 3.11.

 

“Wafer Purchase Agreement” has the meaning assigned by Section 7.1(h)(iii).

 

All references to the “Acquired Business as presently or currently conducted”
shall include the sale of the Ayama 50K part to Seller’s sole existing customer
for such part.

 

1.2 Other Definitional and Interpretive Matters. Unless otherwise expressly
provided, for purposes of this Agreement, the following rules of interpretation
shall apply:

 

Calculation of Time Period. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded. If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.

 

Gender and Number. Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.

 

Headings. The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement. All references in this Agreement to
any “Section” are to the corresponding Section of this Agreement unless
otherwise specified.

 

Schedules and Exhibits. The Schedules and Exhibits attached to this Agreement
shall be construed with and as an integral part of this Agreement to the same
extent as if the same had been set forth verbatim in this Agreement.

 

2. Purchase and Sale of Assets

 

2.1 Acquired Assets. Upon the terms and subject to the conditions of this
Agreement and in reliance on the representations and warranties contained in
this Agreement, on the Closing Date, Seller, on behalf of itself and its
Subsidiaries, agrees to sell, transfer, assign, convey and deliver to Purchaser,
and Purchaser agrees to purchase, acquire and accept from Seller and its
Subsidiaries, all of Seller’s and its Subsidiaries’ right, title and interest
(whether beneficial or of record) in, to and under the Acquired Assets as the
same shall exist on the Closing Date, free and clear of any Encumbrance (other
than Permitted Encumbrances). For purposes of this Agreement and except as
otherwise provided in Section 2.2, “Acquired Assets” shall mean all assets,
properties and rights set forth or described in subsections (a) through
(j) below, inclusive, subject in each and every case to such modification and
changes to the identified Schedules as are agreed to by the parties, consistent
with the terms of this Agreement and are necessary to reflect all of the
Acquired Assets as of the Closing Date, including, without limitation:

 

(a) all worldwide proprietary information and intellectual property rights of
Seller and its Subsidiaries that either relate to the Sahasra Technology or are
primarily used in the NSE Business, including, without limitation: (i) all
patents, patent rights, copyrights and works of authorship in any media
(including, without limitation, computer programs, software and applications
therefor (including, without limitation, source code and object code,
development



--------------------------------------------------------------------------------

documentation, programming tools, drawings, specifications, test software, laser
programs, sort programs, packaged unit test programs, characterization programs
and data)), labels and other trade rights, product displays, know-how,
inventions, invention disclosures, discoveries, improvements, designs, design
rights, masks, mask works, circuit designs, algorithms, behavior models,
hardware description language models, proprietary design tools, tooling, dies,
molds, layouts, test keys, cells, databases, libraries, customer lists, trade
secrets, technology, formulae, recipes, shop rights, development
work-in-process, graphics, artwork, photography, advertising and promotional
materials, trademarks, service marks, trade names, brand names, domain names,
logos, trade dress, source indicators, and other proprietary or confidential
technology and information, including, without limitation, all such intellectual
property identified on Schedule 2.1(a), in each case, (x) including, without
limitation, all authors’, moral, common law and other rights to any of the
foregoing, and (y) whether or not registrable, patentable or copyrightable;
(ii) all patent, copyright, trademark and other registrations, applications and
other recordings with any Governmental Body for or related to any of the
intellectual property described in clause (i), including, without limitation,
those listed on Schedule 2.1(a) (including, without limitation, a list of
jurisdictions of any such registrations) (collectively, “Registered Intellectual
Property”); and (iii) all rights to obtain renewals, extensions, continuations,
continuations-in-part, reissues, re-examinations, divisions or similar legal
protections for any Registered Intellectual Property;

 

(b) all of Seller’s and its Subsidiaries’ rights under all Assigned Contracts;

 

(c) all units of Acquired Products, including, without limitation, all
inventory, raw materials, work-in-process, finished goods, supplies, masks and
parts specifically and solely intended for use with the Acquired Products on
hand as of the Closing Date, including those listed on Schedule 3.14
(collectively, “Inventory”) and all Distributor Inventory;

 

(d) all software design tools, supplies and other tangible personal property
(including, without limitation, test boards, load boards, probe cards and
burn-in boards), wherever located, primarily used in the Acquired Business, but
not including any equipment or machinery (collectively, the “Other Personal
Property”);

 

(e) all uncollected trade accounts receivable and miscellaneous receivables, as
of the Closing Date, from the sale or other disposition of any Acquired Products
or Inventory and the license or other disposition of any intellectual property
related to the Acquired Assets, whether billed or unbilled (collectively, the
“Accounts Receivable”);

 

(f) all books and records of Seller and its Subsidiaries (including, without
limitation, all Contracts, reports of examination and other records and
information, including, without limitation, on discs, tapes and other
data-storing media) relating either (i) solely to the Sahasra Technology,
(ii) primarily to any Intellectual Property Assets or (iii) solely to the
Acquired Assets (collectively, “Business Records”);

 

(g) all past, present and future claims, counterclaims, causes of action, choses
in action, rights of recovery, rights of set off, and rights of recoupment
(including, without limitation, any such item relating to the payment of Taxes,
other than Taxes levied with respect to the income of Seller generally), which
may be asserted against any Third Party by Seller or any of its Subsidiaries
with respect to (i) any Intellectual Property Assets, (ii) any Acquired Assets
other than the Intellectual Property Assets but only to the extent arising from
circumstances existing after the Closing Date and (iii) Purchaser’s title to any
Acquired Assets, including, without limitation, the right to receive all
proceeds and damages therefrom, to the extent transferable to Purchaser;



--------------------------------------------------------------------------------

(h) all Governmental Permits, to the extent transferable to Purchaser;

 

(i) all outstanding shares of capital stock of Lara Networks, Inc., a
wholly-owned Subsidiary of Seller (“Lara”); and

 

(j) all goodwill of or relating to any of the foregoing, together with the right
to represent to Third Parties that Purchaser is the owner to any and all of the
forgoing.

 

2.2 Excluded Assets. Notwithstanding anything to the contrary in this Agreement,
Seller shall retain and not transfer, and Purchaser shall not purchase or
acquire, any of the following assets, properties or rights of Seller or its
Subsidiaries (collectively, the “Excluded Assets”):

 

(a) all assets, properties and rights of any kind (other than proprietary
information and intellectual property rights) not primarily used in the Acquired
Business;

 

(b) Seller’s TCAM1, TCAM2, TCAM2-CR, TurboCAM and Toy Cam product lines that
consist of parts having densities of no more than 4.5 megabits and sold,
directly or indirectly, only to Seller’s sole existing customer for such
products as of the date of this Agreement, including, without limitation, all
related inventory, work-in-process, masks and finished goods, tools, equipment,
and finished goods, supplies, parts and other tangible personal property related
primarily to the foregoing (collectively, the “Retained Products”);

 

(c) all proprietary information and intellectual property rights that are not
exclusively or primarily used in the NSE Business; and

 

(d) all manufacturing machines, automatic test equipment and other equipment and
machinery, including equipment and machinery for manufacturing, sorting,
testing, packaging and quality assurance and all manufacturing and
process-related intellectual property, in each case, whether or not used in
connection with the Acquired Products, the NSE Business, the Retained Products
or otherwise.

 

2.3 Assumed Liabilities. On the terms and subject to the conditions and
exceptions contained in this Agreement, as of the Closing Date, Purchaser agrees
to assume only the following liabilities of Seller and its Subsidiaries
(collectively, the “Assumed Liabilities”):

 

(a) the obligations under each Assigned Contract listed on Schedule 2.5 that
accrue and are required to be performed after the Closing; and

 

(b) all accounts payable related to any Acquired Assets and accrued liabilities
related solely to Inventory, except as retained by Seller in accordance with
Section 5.16 (collectively, the “Accounts Payable”).

 

Purchaser does not assume and will not be responsible or liable for any other
liabilities of Seller or any of its Subsidiaries, including, without limitation,
any Excluded Liabilities.

 

2.4 Excluded Liabilities. Notwithstanding anything to the contrary contained in
this Agreement, other than the Assumed Liabilities, Purchaser will not assume or
be liable or otherwise



--------------------------------------------------------------------------------

be obligated to pay, perform or otherwise discharge, and Seller will retain and
remain responsible for all of its debts, liabilities and obligations of any
nature whatsoever with respect to any event, occurrence, circumstance or
condition arising or occurring prior to or through the Closing (whether such
liabilities become known prior to, on or after the Closing Date), whether
accrued or unaccrued, whether absolute or contingent, whether known or unknown,
whether due or to become due and whether related to the Acquired Assets or
otherwise, and regardless of when asserted (collectively, the “Excluded
Liabilities”). The Excluded Liabilities shall include, without limitation, the
following liabilities and obligations:

 

(a) any liabilities or obligations in respect of Excluded Assets; or

 

(b) any liabilities to Business Employees arising through and including the
Closing Date, including, without limitation, those Business Employees who are
hired by Purchaser, including, without limitation, (i) liabilities for
compensation, bonus, equity incentives, severance or other payments made under
any employment Contract (or other similar instrument) by and between Seller (or
any of its Affiliates) and the Business Employees or as required by applicable
law and (ii) liabilities for benefits under any benefit plan under the Employee
Retirement Income Security Act of 1974 with respect to claims incurred and
benefits accrued by Business Employees on or prior to the Closing Date.

 

2.5 Assumption of Assigned Contracts. At the Closing, Seller shall assign to
Purchaser all of Seller’s and its Subsidiaries’ rights, and Purchaser shall
agree to assume all of the Assumed Liabilities (which have not been waived or
excused prior to the Closing Date), under each of the Assigned Contracts. On
Schedule 2.5, each Assigned Contract is identified by the date of the Assigned
Contract and the other Person(s) party to such Assigned Contract(s). To the
extent any such information set forth on Schedule 2.5 is later determined by
Seller to be inaccurate in any material respect, Seller shall promptly notify
Purchaser of any such inaccuracy.

 

2.6 Closing Date. Upon the terms and subject to the satisfaction of the
conditions specified in Article 7 of this Agreement, the closing of the sale of
the Acquired Assets and the assumption of the Assumed Liabilities contemplated
by this Agreement (the “Closing”) shall occur at the offices of Bingham
McCutchen LLP at 1900 University Avenue, East Palo Alto, California within three
Business Days after all the conditions specified in Article 7 have been
satisfied or waived (other than the conditions with respect to actions the
respective parties to this Agreement will take at the Closing itself), or at
such other place, time and date as Seller and Purchaser may agree upon in
writing (such date and time being referred to in this Agreement as the “Closing
Date”).

 

2.7 Purchase Price. In consideration of and subject to the transactions
contemplated by this Agreement, Purchaser agrees that:

 

(a) At the Closing, Purchaser shall deliver to Seller one or more stock
certificates, registered in the name and address of Seller, representing that
number of shares of Common Stock equal to $50,000,000 (less $1,000, which shall
be paid in cash for the capital stock of Lara) divided by the Closing Price,
rounded up to the next highest whole number of shares (or Purchaser shall cause
such shares to be delivered to Seller by electronic book-entry), subject to
Section 2.7(e);

 

(b) Subject to Section 8.5, if, during the Revenue Period, Purchaser recognizes
Gross Revenue of:

 

(i) less than $12,960,000, Seller shall not receive any additional
consideration;



--------------------------------------------------------------------------------

(ii) at least $12,960,000, Purchaser shall pay to Seller the sum of $10,000,000
(the “Cash Payment”) by wire transfer of immediately available funds prior to
the 31st day after the end of the Revenue Period;

 

(iii) at least $17,820,000 but less than $19,440,000, in addition to the Cash
Payment, Purchaser shall deliver to Seller one or more additional stock
certificates, registered in the name and address of Seller, representing that
number of shares of Common Stock equal to the Bonus Payment divided by the Bonus
Price, rounded up to the next highest whole number of shares (or cause such
shares to be delivered to Seller by electronic book-entry), such delivery to be
made prior to the 31st day after the end of the Revenue Period. For purposes of
this Section 2.7(b)(iii), “Bonus Payment” means an amount equal to
(A) $10,000,000, multiplied by (B) the excess of the amount of recognized Gross
Revenue, if any, over $17,820,000, which difference shall be divided by
$1,620,000; or

 

(iv) $19,440,000 or more, in addition to the Cash Payment, Purchaser shall
deliver to Seller one or more additional stock certificates, registered in the
name and address of Seller, representing that number of shares of Common Stock
equal to $10,000,000 divided by the Bonus Price, rounded up to the next highest
whole number of shares (or cause such shares to be delivered to Seller by
electronic book-entry), such delivery to be made prior to the 31st day after the
end of the Revenue Period;

 

provided that, in the event Purchaser discontinues any material portion of the
Acquired Business or the sale of any Acquired Product that constitutes a
material portion of the Acquired Business during the Revenue Period, for
purposes of this Section 2.7(b), Gross Revenue for such material portion of the
Acquired Business shall be determined by multiplying (x) the average monthly
Gross Revenue for such material portion recognized by Purchaser for each full
calendar month during the Revenue Period prior to discontinuation of such
material portion of the Acquired Business or the sale of any Acquired Product
that constitutes such material portion of the Acquired Business by (y) the
number of months in the Revenue Period.

 

(c) All shares of Common Stock issued or issuable pursuant to Section 2.7(a) or
2.7(b) (collectively, the “Shares”) will be registered for resale subject to and
in accordance with the provisions of a Registration Rights Agreement in the form
attached to this Agreement as Exhibit A (the “Registration Rights Agreement”)
and executed by Purchaser and Seller at the Closing.

 

(d) Purchaser grants Seller and its representatives and advisers, subject to the
confidentiality provisions of Section 6.3, a one-time audit right, exercisable
for up to 30 days following the last day on which the Cash Payment or Bonus
Payment is to be paid, if at all, as contemplated by Section 2.7(b), to examine
and have full access to Purchaser’s books of account and records relating to
Gross Revenue recognized by Purchaser during the Revenue Period, solely for the
purpose of verifying the amount of such Gross Revenue. Such audit shall occur at
the location of such books and records during normal business hours with prior
written notice of at least five Business Days and shall last for no more than 60
Business Days. Purchaser shall maintain such books of account and records as are
reasonably necessary to determine the amount of Gross Revenue. In the event that
Seller does not agree with the amount of Gross Revenue recognized by Purchaser
during the Revenue Period, the parties shall resolve such disagreement in
accordance with the



--------------------------------------------------------------------------------

provisions of Section 8.6. If, following Seller’s audit, the parties ultimately
agree that the actual amount of Gross Revenue for the Revenue Period is more
than 105% of that amount first reported by Purchaser to Seller, Purchaser shall
pay all costs and fees of such audit; otherwise, Seller shall pay all costs and
fees of such audit.

 

(e) Of the shares of Common Stock to be delivered at the Closing pursuant to
Section 2.7(a), Purchaser shall not deliver that number of shares of Common
Stock equal to $5,000,000 divided by the Closing Price (rounded up to the next
highest whole number of shares) until Seller delivers the Audited Financial
Statements of the Acquired Business; provided that, if Seller does not deliver
the Audited Financial Statements of the Acquired Business on or before 5:00 p.m.
California time on the 60th day after the Closing Date, Purchaser shall have no
further obligation to issue and deliver, and Seller shall have no further right
or interest in, such shares.

 

2.8 Nonassignable Assets. Nothing in this Agreement shall be construed as an
attempt or agreement to assign any Acquired Asset which by its terms or by law
is nonassignable, or is nonassignable without the consent of any Third Party,
unless and until a consent shall be given from the party whose consent would be
required (“Nonassignable Assets”). Each of the Nonassignable Assets is listed on
Schedule 2.8. Seller agrees to cooperate with Purchaser at its request and use
Seller’s reasonable best efforts to promptly obtain each such consent at
Seller’s expense. As of and from the Closing Date, Seller will promptly arrange
for the transfer of title to Purchaser of each of the Nonassignable Assets, as
soon as possible by, among other steps, paying in full all amounts due under any
Contracts to which any of the Nonassignable Assets is subject. Until title to
all of the Nonassignable Assets are transferred to Purchaser, Seller authorizes
Purchaser, to the extent permitted by applicable law and the terms of the
applicable Nonassignable Asset(s), at Purchaser’s option and expense, to perform
all the obligations and receive all the benefits of Seller under the applicable
Nonassignable Asset(s) and appoints Purchaser as its attorney-in-fact to act in
its name on its behalf with respect to such Nonassignable Assets.

 

2.9 Taxes. Each of Seller and Purchaser agrees to pay 50% of all applicable
foreign, federal, state and local sales, transfer, excise, value added, use,
duties, stamp fees, tariffs or other similar Taxes and all recording and filing
fees (collectively, the “Transfer Taxes”), whether levied on Seller or
Purchaser, that are payable by reason of the sales, transfers, leases, rentals,
licenses and assignments contemplated by this Agreement. The party required by
law to pay such Transfer Taxes (the “Transfer Tax Paying Party”), to the extent
such payment exceeds the obligation of the Transfer Tax Paying Party hereunder,
shall provide the other party (the “Non-Transfer Tax Paying Party”) with proof
of payment, and within ten (10) days of receipt of such proof of payment, the
Non-Transfer Tax Paying Party shall reimburse the Transfer Tax Paying Party for
the Non-Transfer Tax Paying Party’s share of such Transfer Taxes. The party
required by law to file a tax return with respect to the Transfer Taxes shall do
so within the time period prescribed by law. Purchaser and Seller shall
cooperate in order to reduce the amount of such Transfer Taxes. Such cooperation
shall include, without limitation, (i) delivery of appropriate resale
certificates by Purchaser to Seller, (ii) the parties hereto obtaining
applicable exemption certificates, and (iii) Seller using commercially
reasonable efforts to transfer the Acquired Assets to Purchaser by remote
electronic transmission or other reasonable means of transferring assets capable
of being so transferred in other tangible form.

 

2.10 Purchase Price Allocation. Seller and Purchaser agree that the Purchase
Price shall be allocated among the Acquired Assets in a reasonable manner
mutually agreed upon by the parties and consistent with Section 1060 of the Code
and the IRS regulations thereunder (and any similar provision of state, local or
foreign law, as appropriate); provided that $1,000 of the Purchase Price



--------------------------------------------------------------------------------

shall be allocated to the reasonable value of tangible property used to transfer
intangible property included in the Acquired Assets from Seller to Purchaser in
accordance with California Revenue and Taxation Code Section 6012(c)(10) and at
least $1,000,000 (the “Minimum Amount”) shall be specifically allocated to the
purchase and sale of the outstanding shares of capital stock of Lara (the
“Outstanding Lara Shares”) (unless Purchaser determines that a lesser amount
should be allocated to the Outstanding Lara Shares, in which case Seller, in it
sole discretion, shall either (i) allocate the amount to the Outstanding Lara
Shares that Purchaser has so determined or (ii) pay to Purchaser in cash within
thirty (30) days following notice thereof the present value of the incremental
Tax cost to Purchaser, if any, resulting from the allocation of the Minimum
Amount to the Outstanding Lara Shares (as calculated using a 6% discount rate
and assuming an effective tax rate for Purchaser of 40%) rather than the amount
determined by Purchaser); provided further that, in the event Seller and
Purchaser are unable to mutually agree upon a Purchase Price allocation prior to
the Closing, Purchaser’s proposed allocation of the Purchase Price shall be
conclusive and shall constitute the allocation for purposes of Section 5.6(b)
(provided that in such case Purchaser shall reimburse Seller for any Transfer
Taxes for which Seller is responsible pursuant to Section 2.9 in excess of
$100,000).

 

3. Representations and Warranties of Seller. Seller represents and warrants to
Purchaser that, as of the date of this Agreement, each of the statements set
forth in this Article 3 is true and correct in all respects, except as qualified
by the disclosures made in this Agreement or as set forth in the attached
schedules (which disclosures shall be deemed to qualify only the identified
Section of this Article 3 and any other Section of this Article 3 that requires
the same information without modification or additional explanation in order to
provide effective notice of the nature and significance of the qualification).

 

3.1 Organization and Authority. Seller and its Subsidiaries are corporations
duly organized, validly existing and in good standing under the laws of
Delaware, and has full corporate power to execute and deliver this Agreement and
the Other Transaction Documents required to be executed by it and to effect the
transactions contemplated by this Agreement and such Other Transaction
Documents, and the execution, delivery and performance of this Agreement and the
Other Transaction Documents by Seller have been duly authorized by all necessary
corporate action. Seller and its Subsidiaries have all corporate power and
authority necessary to operate the NSE Business.

 

3.2 Authorization; Binding Obligation. This Agreement and the Other Transaction
Documents to which Seller or any of its Subsidiaries is a party or otherwise is
responsible for delivery under this Agreement have been duly executed and/or
delivered, as applicable, by Seller or such subsidiaries, and such agreements
constitute the valid and legally binding obligations of Seller, enforceable
against it in accordance with their terms, except to the extent that enforcement
of the rights and remedies created by this Agreement and such Other Transaction
Documents may be limited by bankruptcy and other similar laws of general
application affecting the rights and remedies of creditors and by general equity
principles.

 

3.3 Subsidiaries and Joint Ventures. Except for Seller’s Subsidiaries, no other
Affiliates or joint venture partners of Seller (a) are engaged in activities
which are material to the use, manufacture or sale or offer for sale of any
Acquired Products, (b) have entered into any Contract with Seller or any of its
Subsidiaries with respect to any Intellectual Property Assets (including,
without limitation, the use, distribution or license of such Intellectual
Property Assets) or (c) own or have any other interest in any of the Acquired
Assets.



--------------------------------------------------------------------------------

3.4 No Violations

 

(a) Except as set forth on Schedule 3.4(a), the execution, delivery and
performance of this Agreement and the Other Transaction Documents by Seller and
its Subsidiaries, and the consummation by Seller and its Subsidiaries of the
transactions contemplated by this Agreement and such Other Transaction
Documents, do not and will not (i) result in a breach or violation of any
provision of Seller’s and its Subsidiaries’ certificate of incorporation or
by-laws, or in a material violation of any statute, rule, regulation or
ordinance applicable to Seller or any of its Subsidiaries, or (ii) subject to
the receipt of any consents of Third Parties described in Section 3.4(b),
materially violate or result in a material breach of, or constitute a material
occurrence of default (or an event that could reasonably be expected to, upon
the passage of time or the giving of notice, or both, constitute a material
occurrence of default) under any provision of, result in the acceleration or
cancellation of any material obligation under, or give rise to a right by any
party to terminate or amend in any material respect its obligations under, any
Assigned Contract, or (iii) materially violate any order, judgment, decree, rule
or regulation of any court or any Governmental Body having jurisdiction over
Seller, any of its Subsidiaries or the Acquired Assets.

 

(b) Except as required under the HSR Act, no consent, approval, order or
authorization of, or registration, declaration or filing with, any Person is
required to be obtained or made by Seller and its Subsidiaries in connection
with its execution and delivery of this Agreement and the Other Transaction
Documents or its consummation of the transactions contemplated by this Agreement
or such Other Transaction Documents, except for consents of Third Parties (as
specifically listed in Schedule 3.4(b)) which are required to transfer or assign
to Purchaser any Acquired Assets or assign the benefits of or delegate
performance with regard to any Acquired Assets.

 

3.5 Title to Assets. Except as set forth on Schedule 3.5, Seller and its
Subsidiaries are the sole and exclusive owners of and have good and marketable
title to, or a valid leasehold interest in, all of the tangible Acquired Assets,
free and clear of any Encumbrances (other than Permitted Encumbrances). Seller
and its Subsidiaries own or have legal rights to use all of the intangible
Acquired Assets, free and clear of any Encumbrance (other than Permitted
Encumbrances). The Acquired Assets, together with the intellectual property
licensed to Purchaser pursuant to the License Agreement and the Excluded Assets,
constitute all of the assets of Seller and its Subsidiaries that are necessary
for the ownership and operation of the Acquired Business as presently conducted
by Seller and its Subsidiaries.

 

3.6 Other Personal Property. Except as set forth on Schedule 3.6, the Other
Personal Property presently and actively used for or in connection with the
Acquired Products is in good operating condition for the purposes for which they
are currently being used, normal wear and tear excepted.

 

3.7 Compliance With Laws; Litigation. Except as set forth on Schedule 3.7, the
Acquired Assets have been used by Seller and its Subsidiaries in compliance in
all material respects with all applicable laws, rules, regulations, ordinances,
decrees, orders, injunctions, judgments, permits and licenses of or from
Governmental Bodies. Except as set forth on Schedule 3.7, there have not been
within the last four years any, and presently there are no pending, claims,
actions, suits, proceedings of any kind whatsoever asserted by any Third Parties
or any governmental investigations or notices of violation or non-compliance
under any permits or licenses or otherwise under applicable law pending or, to
Seller’s knowledge, threatened against Seller or any of its



--------------------------------------------------------------------------------

Subsidiaries with regard to the Acquired Assets or the Acquired Business. The
matter referred to on Schedule 3.7(b) only applies to products manufactured in
Seller and its Subsidiaries’ manufacturing facilities.

 

3.8 Business Employees and Consultants

 

(a) Schedule 3.8(a) is a complete and accurate list of all individuals employed
by Seller or any of its Subsidiaries primarily in connection with the Acquired
Business as of the date of this Agreement. Schedule 3.8(a) also lists all
consultants and independent contractors engaged by Seller or any of its
Subsidiaries solely in connection with the Acquired Business (“Business
Consultants”) as of the date of this Agreement. Schedule 3.8(a) identifies the
position or scope of engagement, as applicable, held by each Business Employee
or Business Consultant listed and employment commencement date for each Business
Employee.

 

(b) All current and former employees and consultants of Seller or any of its
Subsidiaries with access to Intellectual Property Assets or other confidential
or proprietary information of Seller and its Subsidiaries with respect to the
Acquired Products have executed and delivered to Seller and its Subsidiaries
agreements adequately protecting the confidentiality of such information, and
assigning to Seller and its Subsidiaries all patents, proprietary inventions and
other works developed by such employees and consultants in the course of
performing their employment duties (all such agreements with employees,
collectively, the “Employee Confidentiality Agreements”; and all such agreements
with consultants, collectively, the “Consultant Confidentiality Agreements”).
Seller’s and its Subsidiaries’ standard forms of Employee Confidentiality
Agreement and Consultant Confidentiality Agreements and any material
modifications of them have been furnished to Purchaser.

 

(c) Schedule 3.8(c)(i) sets forth a complete and accurate list of all Business
Employees who have executed and delivered to Seller and its Subsidiaries
employment Contracts containing the terms and conditions of such Business
Employees’ performance of their respective employment duties (collectively, the
“Employee Employment Agreements”), all of which have been furnished to
Purchaser. All of such Employee Employment Agreements are assignable to
Purchaser.

 

(d) Except as set forth on Schedule 3.8(d) each Business Employee is located in
the United States, is a United States citizen or has permanent residency.

 

(e) Subject to compliance with applicable laws, Seller has previously furnished
to Purchaser the current salary, wages, commissions and bonuses paid or payable
by Seller or any of its Subsidiaries to each Business Employee and Business
Consultant as of the Closing Date.

 

(f) Except as disclosed in Schedule 3.8(f), no charge or claim alleging any
unfair labor practice, wrongful termination, employment discrimination or any
other illegal handling of any employment-related matter is currently pending or,
to Seller’s knowledge, threatened against Seller or any of its Subsidiaries
relating to any of the Business Employees or Business Consultants.

 

3.9 Brokers. No broker, investment banker, financial advisor or other Person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Seller, except for Credit Suisse
First Boston, whose fees shall be borne solely by Seller.



--------------------------------------------------------------------------------

3.10 Intellectual Property.

 

(a) The Intellectual Property Assets, including, without limitation, those
listed on Schedules 2.1(a) and 3.10(b), constitute all intellectual property
rights that are used exclusively or primarily in the NSE Business. None of the
Third Party intellectual property licensed to Seller or any of its Subsidiaries
pursuant to the cross-license agreements listed on Schedule 3.10(a) is used in
or necessary for any Acquired Products or the Acquired Business. Seller and its
Subsidiaries own or are licensed or otherwise have the right to use, without
future payment to any other Person, all intellectual property assets and rights
used in or necessary for the use of any Acquired Assets in order to use, make,
have made, offer for sale or sell any Acquired Products anywhere in the world,
in each case free and clear of all Encumbrances (other than Permitted
Encumbrances). All Registered Intellectual Property included in the Intellectual
Property Assets is listed on Schedule 2.1(a); all necessary affidavits of use or
continuing use have been filed, all renewal applications have been timely and
duly filed, all necessary maintenance and renewal fees have been timely paid and
all other required actions have been timely made or taken, in each case, to
continue all such rights in full force and effect. None of Seller or any of its
Subsidiaries or any of their officers or employees, agents, consultants or
contractors owns any patents, trademarks, trade names, service marks or
copyrights issued or patent, trademark, trade name, service mark or copyrights
applications pending for any invention of any kind now used or needed by Seller
or any of its Subsidiaries for the Acquired Products as presently constituted or
as proposed to be developed by Seller or any of its Subsidiaries, in each case
which have not been assigned to Seller and its Subsidiaries with such assignment
duly recorded in the applicable Governmental Body.

 

(b) Schedule 3.10(b) sets forth a correct and complete list of (i) all IP
Contracts and other material options, rights (including, without limitation,
marketing rights), licenses or interests of any kind relating to all or a
portion of the Intellectual Property Assets granted to Seller or any of its
Subsidiaries by any other Person (such Schedules to include (w) the names of all
Persons to whom royalties are payable under any IP Contract or otherwise for the
use of any Intellectual Property Assets, (x) the amount and rate of such royalty
obligations, (y) the length of the remaining royalty period and (z) a
description of such royalty obligations), and (ii) all material options, rights
(including, without limitation, marketing rights), licenses or interests of any
kind relating to all or a portion of the Intellectual Property granted by Seller
or any of its Subsidiaries to any other Person. Except as set forth on Schedule
3.10(b), neither Seller nor any of its Subsidiaries is obligated to pay, and
Purchaser will not be obligated to pay after the Closing, any royalties or
license fees for use or operation of the Acquired Assets or the manufacture or
sale of any Acquired Products to any Person.

 

(c) Except as set forth in Schedule 3.10(c) (which Schedule identifies all
“open-source” software used in or for the design, development or manufacture of
any of the Acquired Products), all software, other than generally available
software (such as Microsoft® Windows and the like) and generally available
system development tools, that is used in or for the design, development or
manufacture of any of the Acquired Products:

 

(i) is owned by Seller or one of its Subsidiaries or Seller or one of its
Subsidiaries has the right to use, modify, copy, sell, distribute, sublicense
and create derivative works free and clear of any limitations or Encumbrances,
except as may be set forth in any IP Contracts or other Contract listed on
Schedule 3.10(c); and

 

(ii) is free from any interest of any former or present employees of, or
contractors or consultants to, Seller or any of its Subsidiaries.



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 3.10(d), no source code for or used in any
Acquired Product has been delivered, licensed or made available to any escrow
agent or other Third Party. Neither Seller nor any of its Subsidiaries has any
duty or obligation (whether present, contingent, or otherwise) to deliver,
license or make available the source code for or used in any Acquired Product to
any escrow agent or other Third Party. No event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time)
will, or could reasonably be expected to, result in the delivery, license or
disclosure of the source code for or used in any Acquired Product to any Third
Party.

 

(e) The execution and delivery of this Agreement, compliance with its terms and
the consummation of the transactions contemplated by this Agreement do not and
will not conflict with, or result in any violation or breach of, or default
(with or without notice or lapse of time or both) or give rise to or require the
creation, imposition or extension of any Encumbrance relating to any
Intellectual Property Assets, or right of termination, cancellation or
acceleration of any intellectual property right, or the loss of any material
benefit related to any Intellectual Property Assets (except as set forth on
Schedule 3.10(e)), or otherwise impair Purchaser’s right to use the Intellectual
Property Assets in the same manner as such Intellectual Property Assets are
currently being used or available for use by Seller or any of its Subsidiaries
or the licensees of Seller or any of its Subsidiaries.

 

(f) None of the trade secrets (as defined in either the Uniform Trade Secrets
Act or the Restatement of Torts) of Seller or any of its Subsidiaries included
in the Intellectual Property Assets that are material to any Acquired Product
has been published or disclosed by Seller or by any other Person, to any Person,
except pursuant to licenses or other Contracts requiring such other Persons to
keep such trade secrets confidential.

 

(g) To Seller’s knowledge, all of the Registered Intellectual Property are
valid, subsisting and enforceable. Without limiting the generality of the
foregoing, to Seller’s knowledge, each item of Registered Intellectual Property
is and at all times has been in compliance with all applicable laws. Neither the
use of any Intellectual Property Assets nor the sale, offer for sale,
manufacture, use or other disposition of any of the Acquired Products infringes
any of the claims of any Third Party patents, trademarks or copyrights, or any
other intellectual property rights or proprietary, privacy, publicity or similar
rights, of any other Person. There are no interference, opposition, reissue,
reexamination or other similar proceedings pending or, to Seller’s knowledge,
threatened in which the scope, ownership, validity or enforceability of any
Intellectual Property Asset is being, has been or could reasonably be expected
to be contested or challenged. There are no actions, suits, proceedings or
investigations of any kind whatsoever pending or, to Seller’s knowledge,
threatened, and no objections or non-frivolous claims or, to Seller’s knowledge,
bases therefor being asserted, by any Person with respect to the scope,
ownership, validity, enforceability or use by Seller or any of its Subsidiaries
of any Intellectual Property Assets or any trademarks embodying the goodwill of
the NSE Business or any Acquired Products (or both), or challenging or
questioning the validity or effectiveness of any IP Contracts. There are no
unresolved conflicts with, or pending claims by or against Seller or any of its
Subsidiaries, whether in litigation or otherwise, involving any Intellectual
Property Assets or any trademarks embodying the goodwill of the NSE Business or
any Acquired Products (or both), and, to Seller’s knowledge, none are
threatened. Neither Seller nor any of its Subsidiaries has received any
communications alleging any of the foregoing. There is no outstanding order,
writ, injunction, decree, judgment or stipulation by or with any arbitration
panel or other Governmental Body regarding patent, copyright, trade secret,
trademark, trade name or other claims relating to Intellectual Property Assets
by which Seller, any of its Subsidiaries or any Acquired Asset is bound.



--------------------------------------------------------------------------------

(h) To Seller’s knowledge, no Person is infringing on or otherwise violating any
right of Seller or any of its Subsidiaries with respect to any Intellectual
Property Assets.

 

(i) Seller and its Subsidiaries have taken reasonable and necessary steps to
protect the Intellectual Property Assets, including, without limitation, the
intellectual property of Third Parties received by Seller or any of its
Subsidiaries under obligation of confidentiality, and no such Intellectual
Property Assets have been lost or are in jeopardy of being lost through failure
to act by Seller, any of its Subsidiaries or any other Person, which loss would
impair Purchaser’s use or enjoyment of any Intellectual Property Assets that are
material to any of the Acquired Products. The Intellectual Property Assets
developed for and provided to Seller or any of its Subsidiaries by the employees
and agents of, and the consultants and contractors to, Seller or any of its
Subsidiaries, and related to the Acquired Products are original works or works
made for hire of those employees, agents, consultants and contractors assigned
to or otherwise owned by Seller and its Subsidiaries.

 

(j) No software included in the Acquired Assets is subject to any “copyleft” or
other obligation or condition (including, without limitation, any obligation or
condition under any “open source” license such as the GNU Public License, Lesser
GNU Public License, or Mozilla Public License) that by its terms (i) requires,
or conditions the use or distribution of such software on, the disclosure,
licensing, or distribution of any source code for any portion of such software,
or (ii) otherwise imposes any limitation, restriction, or condition on the price
at which Seller or Purchaser can sell or license any Acquired Product.

 

(k) Neither Seller nor any of its Subsidiaries has assigned, sold or otherwise
transferred to any Person (other than one of Seller’s Subsidiaries) ownership of
or the right to use any patent, patent application, trademark, service mark or
other Intellectual Property Assets primarily used in the NSE Business.

 

3.11 Financial Statements. Seller has delivered to Purchaser (and attached as
Schedule 3.11 is) an accurate and complete copy of each of the following
unaudited financial statements: (a) Seller’s balance sheet for the Acquired
Business as of January 1, 2006; and (b) Seller’s statement of net sales, cost of
sales and direct operating expenses for the Acquired Business related to the
Acquired Assets for the year ended January 1, 2006 (collectively, the “Unaudited
Financials”). The Unaudited Financials fairly present the financial position of
the Acquired Assets as of January 1, 2006 and the results of operations of the
Acquired Business for the year ended January 1, 2006.

 

3.12 Material Contracts. Schedule 3.12 sets forth a complete and accurate list
of all material Contracts to which Seller or any of its Subsidiaries are parties
and that relate primarily to the Acquired Assets or the Acquired Business. All
of such Contracts are in full force and effect, and neither Seller, any of its
Subsidiaries nor, to Seller’s knowledge, any other party to such Contracts is in
material breach of or in material default under any of them, nor does any event
or condition exist that after notice or lapse of time or both could reasonably
be expected to constitute a material breach of or material default under such
Contracts on the part of Seller or any of its Subsidiaries or, to Seller’s
knowledge, any other party to such Contracts. Seller has delivered to Purchaser
true and complete copies of all such Contracts.



--------------------------------------------------------------------------------

3.13 Accounts Receivable; Accounts Payable.

 

(a) Schedule 3.13(a) is a correct and complete list of all Accounts Receivable
as of January 1, 2006. All Accounts Receivable are reflected on the accounting
records of Seller and represent and, as of the Closing Date, will represent
valid obligations arising from sales actually made or services actually
performed by Seller in the ordinary course of business. The Accounts Receivable
are not and will not be as of the Closing Date subject to any contest, claim,
defense or right of setoff, other than returns in the ordinary course of
business of the Seller, under any Contract with any account debtor of an Account
Receivable relating to the amount or validity of such Account Receivable.

 

(b) Schedule 3.13(b) is a correct and complete list of all Accounts Payable
related to any of the Acquired Assets as of January 1, 2006. All Accounts
Payable are reflected on the accounting records of Seller and represent and, as
of the Closing Date, will represent valid obligations of Seller arising from
purchases actually made by or services actually performed for Seller in the
ordinary course of business.

 

3.14 Inventory. Schedule 3.14 is a correct and complete list of all Inventory,
identified by Acquired Product and manufacturing stage as of January 1, 2006.
All items included in Inventory and Distributor Inventory, net of reserves,
consist and, as of the Closing Date, will consist of a quality and quantity
usable and, with respect to finished goods, saleable in the ordinary course of
business, except for obsolete items and items of below-standard quality that
have been identified on Schedule 3.14. Seller and its Subsidiaries are not in
possession of any inventory or similar items related to the Acquired Business
not owned by Seller or any of its Subsidiaries, including, without limitation,
goods already sold.

 

3.15 Suppliers and Customers. The relationships of Seller or any of its
Subsidiaries with its suppliers, vendors and customers of the Acquired Business
are good commercial working relationships, and during 2005 no supplier or
customer of material importance to the Acquired Business has canceled or
otherwise terminated, or threatened in writing to cancel or terminate, its
relationship with Seller or any of its Subsidiaries or has decreased materially,
or threatened in writing to decrease or limit materially, its services, supplies
or materials to Seller or any of its Subsidiaries or its usage or purchase of
any Acquired Products, except for normal cyclical changes related to customers’
businesses. Schedule 3.15(a) is a correct and complete list of Seller’s top 10
customers (based on amount of sales) of the Acquired Products (including the
amount of sales to each such customer) for the 12-month period ended January 1,
2006. Schedule 3.15(b) is a correct and complete list of all suppliers and
vendors for the Acquired Business as of the date of this Agreement.

 

3.16 [Reserved]

 

3.17 Governmental Permits. Schedule 3.17 lists all the Governmental Permits.
Seller holds and its Subsidiaries hold the Governmental Permits free and clear
of any and all Encumbrances. All Governmental Permits are in full force and
effect, neither Seller nor any of its Subsidiaries is in material violation of
any term or provision or requirement of any such Governmental Permits, and, to
Seller’s knowledge, no Person has threatened to revoke, amend or impose any
condition in respect of, or commenced proceedings to revoke, amend or impose
conditions in respect of, any Governmental Permit. Except as required under the
HSR Act, Seller and its Subsidiaries have obtained all licenses and permits and
all Governmental Permits that are required to operate the Acquired Business as
presently conducted.



--------------------------------------------------------------------------------

3.18 [Reserved]

 

3.19 Absence of Changes. Since January 1, 2006, except as disclosed in Seller’s
SEC filings filed since such date, Seller and its Subsidiaries have conducted
the Acquired Business only in the ordinary course of business consistent with
past practice, and there has not been:

 

(a) any event, occurrence, development or state of circumstances or facts that
has had a material adverse effect on the Acquired Assets, taken as a whole, or
the condition (financial or otherwise), business or operations of the Acquired
Business, exclusive of the effects that the pendency or announcement of the
transactions contemplated by this Agreement, the compliance by Seller or its
Subsidiaries with the terms of this Agreement or the Other Transaction
Documents, war, military action, acts of terrorism or civil unrest and economic
conditions affecting the U.S. or global economy or semiconductor industry
generally may have;

 

(b) any cancellation or other termination, or any notice in writing or other
written communication of any intent to cancel or terminate, a material business
relationship with Seller by or from any distributor, customer, supplier or
vendor listed on Schedule 3.15(a) or 3.15(b);

 

(c) any entry by Seller or any of its Subsidiaries into, or material
modification, amendment or cancellation of, any Contract relating primarily to
the Acquired Assets or the Acquired Business, which is not terminable by Seller
or any of its Subsidiaries without penalty upon no more than 30 days’ prior
notice and provides for payments by or to Seller in an amount in excess of
$100,000 over the term of such Contract;

 

(d) any material revaluation by Seller or any of its Subsidiaries of any of the
Acquired Assets, taken as a whole, including, without limitation, any write off
of any Accounts Receivable other than in the ordinary course of business;

 

(e) any incurrence by Seller or any of its Subsidiaries of any material
Encumbrances (other than Permitted Encumbrances) in connection with the Acquired
Business or the Acquired Assets, other than in the ordinary course of business;

 

(f) any sale, transfer, loss or other disposition of any assets of Seller or any
of its Subsidiaries that, if still owned by Seller or any of its Subsidiaries,
would constitute Acquired Assets, except in the ordinary course of business
consistent with past practice;

 

(g) any disposing of or permitting to lapse of any rights to the use of any
Intellectual Property Assets, or disposing of or disclosing (except in the
ordinary course of its business) to any Person (other than representatives of
Purchaser) any trade secret or other Intellectual Property Assets that is not a
matter of public knowledge; or

 

(h) any entry by Seller or any of its Subsidiaries into any Contract to take any
action described in this Section 3.19.

 

3.20 Private Placement. In connection with the issuance of the Shares, Seller
further represents, warrants and agrees that:

 

(a) The Shares will be acquired for investment for such Investor’s own account,
not as a nominee or agent, and not with a view to the distribution of any part
of the Shares, and that Seller has no present intention of selling, granting any
participation in, or otherwise distributing the same;



--------------------------------------------------------------------------------

(b) Seller does not own any Common Stock or other securities of Purchaser, and,
during the 30 trading days immediately preceding (and including) the date of
this Agreement, Seller has not purchased or sold, or entered into any option or
other Contract with any Person to purchase, sell, transfer or grant
participations with respect to any Common Stock or other securities of
Purchaser;

 

(c) The sale of the Shares to Purchaser will not be registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws, and are being offered and will be sold in reliance upon federal
and state exemptions for transactions not involving any public offering;

 

(d) Seller may not offer or sell any Shares except pursuant to an effective
registration statement under the Securities Act or pursuant to a valid exemption
from the registration requirements of Section 5 of the Securities Act and
applicable state securities laws; and

 

(e) Stock certificates representing the Shares may bear customary restrictive
legends.

 

3.21 Lara Networks.

 

(a) Seller has furnished to Purchaser a true, complete and correct copy of the
certificate of incorporation and bylaws of Lara, as may be amended to date. Each
such document is in full force and effect. Lara is not in material violation of
any of the provisions of such documents.

 

(b) The authorized capital stock of Lara (“Lara Stock”) consists of 1,000 shares
of common stock, par value $0.001 per share, of which 100 shares are issued and
outstanding. Seller is the record and beneficial owner of all such outstanding
shares of Lara Stock, free and clear of any Encumbrance (other than Permitted
Encumbrances). All outstanding shares of Lara Stock are duly authorized, validly
issued, fully paid and nonassessable and not subject to or issued in violation
of any purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under applicable law, the certificate of
incorporation or bylaws of Lara or any Contract to which Lara, Seller or any
other Subsidiary of Seller is a party or otherwise bound. None of the
outstanding shares of Lara Stock have been issued in violation of any federal or
state securities laws.

 

(c) No security convertible or exchangeable into or exercisable for Lara Stock
has been issued or reserved for issuance or is outstanding as of the date of
this Agreement. There are no options, preemptive rights, warrants, calls,
rights, stockholder agreements, voting trusts, proxies or other Contracts of any
kind to which Lara, Seller or any other Subsidiary of Seller is a party, or by
which any of them is bound, (x) obligating any of them to issue, deliver or
sell, or cause to be issued, delivered or sold, additional shares of Lara Stock
or other securities convertible or exchangeable into or exercisable for Lara
Stock or (y) otherwise relating to Lara Stock or other securities convertible or
exchangeable into or exercisable for Lara Stock.

 

(d) Except for Intellectual Property Assets registered to Lara and Lara’s
maintenance of the same and the Acquired Assets owned by Lara identified in
Sections 2.1(a) through (h) and (j), Lara does not own, directly or indirectly,
any assets, properties or other rights of any kind.



--------------------------------------------------------------------------------

(e) Lara does not have, directly or indirectly, any liabilities, commitments or
other obligations of any kind, whether contractual, absolute, accrued,
contingent or otherwise, whether known or unknown. All Taxes that have become
due and payable by Lara have been timely paid. Lara has, or Seller has on behalf
of Lara, timely filed all Tax returns required to be filed by Lara. Each such
Tax return has been prepared in compliance with all applicable laws and
regulations, and is true, accurate and complete in all material respects as of
the time of filing. Seller has delivered or made available to Purchaser true,
correct and complete copies of all Tax returns that relate specifically to
income Taxes of Lara.

 

3.22 Disclosure. This Agreement, together with the Schedules and any
certificates furnished or to be furnished to Purchaser pursuant to this
Agreement, when taken together, do not contain any untrue statement by Seller of
a material fact or omit to state a material fact necessary to make the
statements made in such document by Seller, in light of the circumstances under
which they were made, not misleading.

 

4. Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller that, as of the date of this Agreement, each of the
statements set forth in this Article 4 is true and correct in all respects,
except as qualified by the disclosures made in this Agreement or as set forth in
the schedules attached to this Agreement.

 

4.1 Organization and Authority. Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of Delaware, and has full
corporate power to execute and deliver or to deliver this Agreement and the
Other Transaction Documents to which it is a party and to effect the
transactions contemplated by this Agreement and such Other Transaction
Documents, and the execution, delivery and performance of such agreements by
Purchaser have been duly authorized by all necessary corporate action. Purchaser
has all corporate power and authority necessary to carry on its business as now
being conducted and to own or lease and operate its properties as, and in the
places where, such business is now conducted and such properties are now owned,
leased or operated.

 

4.2 Authorization; Binding Obligations. This Agreement and the Other Transaction
Documents have been duly executed and delivered by Purchaser, and this Agreement
and the Other Transaction Documents to which Purchaser is a party constitute the
valid and legally binding obligations of Purchaser, enforceable against it in
accordance with their terms, except to the extent that enforcement of the rights
and remedies created by this Agreement and such Other Transaction Documents may
be limited by bankruptcy and other similar laws of general application affecting
the rights and remedies of creditors and by general equity principles.

 

4.3 No Violations

 

(a) The execution, delivery and performance of this Agreement and the Other
Transaction Documents by Purchaser, and the consummation by Purchaser of the
transactions contemplated by this Agreement and such Other Transaction Documents
do not and will not result in a breach or violation of any provision of
Purchaser’s certificate of incorporation or by-laws, or in a material violation
of any statute, rule, regulation or ordinances applicable to Purchaser, or
materially violate or result in a material breach of or constitute a material
occurrence of default (or an event that



--------------------------------------------------------------------------------

might, upon the passage of time or the giving of notice, or both, constitute a
material occurrence of default) under any provision of, result in acceleration
or cancellation of any obligation under, or give rise to a right by any party to
terminate or amend its obligations under, any Contract to which Purchaser is a
party or by which Purchaser or its assets or properties are bound, or materially
violate any order, judgment, decree, rule or regulation of any court or any
Governmental Body having jurisdiction over Purchaser or any of its properties.

 

(b) Except as disclosed on Schedule 4.3(b), no consent, approval, order or
authorization of, or registration, declaration or filing with, any Person is
required to be obtained or made by Purchaser in connection with its execution
and delivery of this Agreement and the Other Transaction Documents or the
consummation of the transactions contemplated by this Agreement or such Other
Transaction Documents.

 

4.4 Capital Structure; Purchaser’s Shares. The authorized capital stock of
Purchaser consists of 250,000,000 shares, each with a par value of $0.01 per
share, of which 200,000,000 shares have been designated as Common Stock and
50,000,000 shares have been designated as Preferred Stock (including 200,000
shares designated as “Series AA Junior Participating Preferred Stock”).
Purchaser has and will have, on any date it is required to issue any Shares
pursuant to the terms of this Agreement, sufficient available authorized and
unissued shares of Common Stock to permit the issuance of such Shares. The
Shares, if and when issued pursuant to and in accordance with this Agreement,
will be duly authorized and reserved for issuance, validly issued, fully paid
and nonassessable and will be issued in compliance with all applicable federal
and state securities laws. The Common Stock constitutes the only class of equity
security of Purchaser registered or required to be registered under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

4.5 SEC Documents.

 

(a) Purchaser has filed all required reports, schedules, forms, statements and
other documents with the SEC since January 1, 2005, including, without
limitation, Purchaser’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2004 (filed with the SEC on March 11, 2005) and Purchaser’s
Quarterly Reports on Form 10-Q for the quarters ended March 31, 2005, June 30,
2005, and September 30, 2005 (filed with the SEC on May 9, 2005, August 9, 2005,
and November 8, 2005, respectively) (each, a “Purchaser SEC Document”). As of
their respective dates, the Purchaser SEC Documents complied in all material
respects with the requirements of the Exchange Act, as the case may be, and the
rules and regulations of the SEC promulgated thereunder applicable to such
Purchaser SEC Documents, and none of the Purchaser SEC Documents, taken as a
whole, contained at the time of filing any untrue statement of a material fact
or omitted to state a material fact required to be stated in such Purchaser SEC
Document or necessary in order to make the statements in such Purchaser SEC
Document, in light of the circumstances under which they were made, not
misleading. Except to the extent that information contained in any Purchaser SEC
Document has been revised or superseded by a later-filed Purchaser SEC Document,
none of the Purchaser SEC Documents, taken as a whole, as of the date of such
Purchaser SEC Document, contains any untrue statement of a material fact or
omits to state any material fact required to be stated in such Purchaser SEC
Document or necessary in order to make the statements in such Purchaser SEC
Document, in light of the circumstances under which they were made, not
misleading. Purchaser is in compliance with the applicable provisions of the
Sarbanes-Oxley Act of 2002, except to the extent that any failure to so comply
would not reasonably be expected to have a material adverse effect with respect
to Purchaser or its business.



--------------------------------------------------------------------------------

(b) The financial statements of Purchaser, including the related notes thereto,
included in the Purchaser SEC Documents (the “Purchaser Financial Statements”),
complied as to form in all material respects with the published rules and
regulations of the SEC with respect thereto as of their respective dates and
were prepared in accordance with GAAP applied on a basis consistent throughout
the period indicated (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by the SEC on Form 10-Q, Form 8-K or
any successor from under the Exchange Act). The Purchaser Financial Statements
fairly present in all material respects the consolidated financial condition and
operating results of Purchaser at the dates and during the periods indicated
therein (except that unaudited statements may not contain footnotes and were or
are subject to normal and recurring year-end adjustments).

 

4.6 Compliance with Nasdaq Rules. Purchaser is in compliance with the applicable
listing and other rules and regulations of the Nasdaq National Market, except to
the extent that any failure to so comply would not reasonably be expected to
have a material adverse effect with respect to Purchaser or prevent any Shares
issued pursuant to this Agreement to be eligible for listing and trading
thereon.

 

4.7 Brokers. No broker, investment banker, financial advisor or other Person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the transactions contemplated by this Agreement
based on arrangements made by or on behalf of Purchaser.

 

4.8 Absence of Certain Changes. Since September 30, 2005, there has not occurred
any change, event or condition that, individually or in the aggregate with any
other changes, events and conditions, has resulted in or would reasonably be
expected to result in a material adverse effect on Purchaser.

 

5. Covenants

 

5.1 Access; Further Assurances

 

(a) Seller will give Purchaser and its officers, employees, accountants, counsel
and other representatives reasonable access, upon 48 hours prior notice to
Seller and during Seller’s normal business hours throughout the period prior to
the Closing, to all of Seller’s and its Subsidiaries’ properties, books,
Contracts, commitments, reports of examination and records (including, without
limitation, personnel records, subject to Section 5.1(e)) directly relating to
the Acquired Assets. Purchaser will hold, and will cause such representatives to
hold, such information in confidence as provided in Article 6. Except as set
forth in or contemplated by the Transition Services Agreement, on the Closing
Date, Seller shall deliver, and shall cause its Subsidiaries to deliver,
possession to Purchaser of all Tangible Property, Business Records, Governmental
Permits, Assigned Contracts and other Acquired Assets acquired by Purchaser
under this Agreement. Prior to such delivery, Seller may make copies of any and
all such Business Records as Seller shall in good faith determine it will
require after the Closing Date; provided that Seller shall (i) not make, retain
or store any originals, copies, summaries, notes or other documentation of or
related to any Intellectual Property Assets used or useful in connection with
any Acquired Products identified as part of Seller’s “Sahasra” product line
(except that Seller may retain a single copy of such information that it
reasonably believes may be necessary to defend itself in litigation, provided
that (x) such information is stored at the facilities of a Third Party and
(y) Seller will not use such information for any other purpose) and (ii) purge
or otherwise destroy all of the foregoing in its possession, including, without



--------------------------------------------------------------------------------

limitation, all relevant files in electronic data storage; provided further that
Seller shall instruct and cause all of its employees, consultants, agents and
representatives to comply with this covenant. Seller will hold, and will cause
its representatives to hold, such information and copies in confidence as
provided in Article 6.

 

(b) Seller will give Purchaser and its officers, employees, accountants, counsel
and other representatives reasonable access, upon 24 hours prior notice to
Seller and during Seller’s normal business hours throughout the period prior to
the Closing, to all Business Employees, including, without limitation,
management personnel, and their working areas, and reasonable use of telephones,
facsimile machines, copy machines and other on-site facilities reasonably
necessary for Purchaser and its representatives to conduct their pre-Closing
review of the Acquired Assets and evaluation of the Business Employees. Seller
shall, on behalf of itself and its Subsidiaries, cause its Business Employees at
each site to cooperate with Purchaser’s reasonable due diligence review.

 

(c) After the Closing Date, Seller and Purchaser will make their respective
personnel reasonably available (i) for interviews, depositions and testimony in
any legal matter concerning transactions, operations or activities relating to
the Acquired Products or other Acquired Assets prior to the Closing Date, except
in a case where the Parties are in dispute against one another with respect to
such legal matter, and (ii) to execute all documents which the requesting party
reasonably determines to be necessary or convenient or as otherwise may be
necessary or desirable to enable the party requesting such assistance to:
(x) comply with reporting, filing or other requirements imposed by any foreign,
local, state or federal court, agency or Governmental Body; or (y) assert or
defend any claims or allegations in any litigation or arbitration or in any
administrative or legal proceeding other than claims or allegations that one
party to this Agreement has asserted against the other. The party requesting
such information or assistance shall reimburse the other party for all
out-of-pocket costs and expenses incurred by such party in providing such
information and in rendering such assistance. The access to personnel
contemplated by this Section 5.1(c) shall be during normal business hours and
upon not less than two Business Days’ prior written request.

 

(d) From and after the Closing, Seller shall provide, and cause employees and
consultants of Seller and its Subsidiaries to provide, to Purchaser all support
and services contemplated by and pursuant to the Transition Services Agreement.

 

(e) From time to time following the Closing, at Seller’s expense, Seller shall
take, or cause to be taken, such actions and shall execute and deliver, or cause
to be executed and delivered, to Purchaser such additional instruments of
conveyance and transfer, in each case, as Purchaser may reasonably request or as
may be otherwise reasonably necessary to more effectively convey or transfer to,
and vest in, Purchaser or put Purchaser in possession of and/or control of any
part of the Acquired Assets or to effect the transactions contemplated by this
Agreement or the Other Transaction Documents. Without limiting the generality of
the foregoing: (i) in the event that, after the Closing, Seller and/or Purchaser
identify any intellectual property right previously unknown or not disclosed to
Purchaser that, pursuant to this Agreement, is included in the Acquired Assets
or used primarily for the NSE Business, Seller shall take such actions and shall
execute and deliver such documents, or cause its employees, consultants and
agents to take, execute and/or deliver such actions and documents, as Purchaser
may reasonably request or as may be otherwise necessary to assign to, and vest
in, Purchaser all right, title and interest in and to such intellectual property
right; and (ii) at the reasonable request of Purchaser and at Purchaser’s cost,
Seller shall use its reasonable best efforts to enforce, or cause its
Subsidiaries to enforce, the provisions of any Employee Confidentiality
Agreements, Consultant Confidentiality Agreements and any other nondisclosure or
confidentiality agreements with Third Parties relating to any Acquired Assets
(copies of which agreements Seller shall retain for two years after the
termination of such agreements).



--------------------------------------------------------------------------------

(f) For a period of at least three years from and after the date of this
Agreement, except as contemplated by Section 5.1(e), neither party shall dispose
of any records relating to the Acquired Assets or the Acquired Business without
the other party’s written consent, which consent shall not be unreasonably
withheld or delayed.

 

(g) If there exists on the Closing Date any default under or breach of any
Assigned Contract, from and after the Closing, Seller shall cooperate with
Purchaser and, at Purchaser’s request and at Seller’s expense, use Seller’s
reasonable best efforts to cure, or cause its Subsidiaries to cure, such default
as soon as practicable. Purchaser shall not be deemed to have waived any of its
rights under this Agreement with respect to any such default unless specifically
waived in writing.

 

5.2 Conduct of Business Prior to Closing. Seller and its Subsidiaries shall
conduct and carry on the Acquired Business (including, without limitation,
development and maintenance of supplier and customer relationships and
maintenance and protection of Intellectual Property Assets) in the ordinary
course substantially in the same manner as currently conducted, consistent with
Seller’s and its Subsidiaries’ past practice. Seller and its Subsidiaries shall
maintain the Tangible Property in good operating condition and repair,
reasonable wear and tear excepted, and make all necessary renewals and
replacements to such Tangible Property. Neither Seller nor any of its
Subsidiaries shall take any action or fail to take any commercially reasonable
action that could reasonably be expected to result in the occurrence of any of
the events or actions described in Sections 3.19(c) to 3.19(h). Seller shall
give prompt notice to Purchaser, and Purchaser shall give prompt notice to
Seller, of the occurrence or non-occurrence of any event that could reasonably
by expected to cause any of the conditions set forth in Sections 7.1(a) and
(b) and 7.2(a) and (b) not to be satisfied; provided that delivery of any notice
pursuant to this Section 5.2 shall not limit or otherwise affect any remedies
available to the party receiving any such notice.

 

5.3 Employees.

 

(a) At the request of Purchaser, Seller shall use its best efforts to assist
Purchaser in hiring the Business Employees identified by Purchaser in its sole
discretion; provided, that Seller shall not be required to make or offer to make
any additional payments or grant or offer to grant any additional benefits to
such employees. Immediately prior to the Closing, Seller and its Subsidiaries
shall terminate each Business Employee that, with Purchaser’s approval, has
agreed to accept an offer of employment from Purchaser, effective immediately
after the Closing. Seller and its Subsidiaries shall pay to such Business
Employees all compensation, bonus and other amounts due and payable to such
Business Employees in connection with such terminations and in accordance with
Seller’s and its Subsidiaries’ regular employment policies and practices. Seller
and its Subsidiaries shall pay to such Business Employees any additional amounts
owed to such Business Employees pursuant to Seller’s and its Subsidiaries’
compensation and benefit plans when such amounts become due and payable
consistent with the terms of such plans.

 

(b) Purchaser shall offer to each Business Employee who becomes an employee of
Purchaser from and as of the Closing Date substantially the same benefits in the
aggregate as those offered to similarly situated employees of Purchaser.
Purchaser shall pay as severance to each Business Employee terminated by Seller,
hired by Purchaser and subsequently terminated by



--------------------------------------------------------------------------------

Purchaser the greater of (i) 10% of such Business Employee’s current base salary
and (ii) one week of such Business Employee’s current base salary paid by Seller
for each year that such Business Employee had been employed by Seller.

 

5.4 Non-Competition

 

(a) From and after the Closing, neither Seller nor any of its Subsidiaries shall
directly or indirectly, for itself or any Third Party, (i) make, have made, use,
sell, offer for sale, import, export, design, develop, operate, control,
manufacture, distribute or license any products (other than the Retained
Products) that compete with, or have the same form, fit and function as, any
Acquired Product or any other network search engine products that are derived
therefrom or (ii) use any Grant-Back IP (as defined in the License Agreement) to
make, have made, use, sell, offer for sale, import, export, design, develop,
operate, control, manufacture, distribute or license any products (other than
the Retained Products) that compete with, or have the same form, fit and
function as, any products in any product lines that Purchaser is selling or has
announced as of the Closing, in either case in any country in which such product
is sold, distributed or licensed by or on behalf of Purchaser or Purchaser
conducts or engages in the Acquired Business.

 

(b) From and after the Closing until the second anniversary of the date of this
Agreement, Purchaser shall not directly or indirectly, for itself or any Third
Party, use any Intellectual Property Assets, or any confidential information
learned in connection the purchase of the Acquired Assets, to engage in, make,
have made, use, sell, offer for sale, import, export, design, develop, operate,
control, manufacture, distribute or license any products (other than the
Acquired Products or any of Purchaser’s existing products as of the date of this
Agreement) that compete with, or have the same form, fit and function as, any
Retained Product in any country in which such Retained Product is sold,
distributed or licensed by or on behalf of Seller and its Subsidiaries.

 

5.5 Non-Solicitation. From and after the date of this Agreement and for a period
of one year after the Closing Date, neither Seller and its Subsidiaries nor
Purchaser shall solicit or seek to hire away from the other party any Business
Employees or any of such other party’s other employees involved in the
transactions contemplated by this Agreement, or induce any such Business
Employees or other employees to terminate their employment with such other
party, without the consent of such other party; provided, however, that nothing
contained in this Section 5.5 shall prevent either Seller and its Subsidiaries
or Purchaser from hiring any employees of the other party (a) pursuant to a
general hiring program conducted in the ordinary course of business and not
specifically directed to such employees or (b) who seek employment with the
other party on an unsolicited basis.

 

5.6 Tax Reporting and Allocation of Consideration

 

(a) Effective as of the Closing, Seller and Purchaser acknowledge and agree that
Seller will be responsible for and will perform all Tax withholding, payment and
reporting duties with respect to any wages and other compensation paid by Seller
and its Subsidiaries to any Business Employee prior to or on the Closing Date
and Purchaser will be responsible for and will perform all Tax withholding,
payment and reporting duties with respect to any wages and other compensation
paid by Purchaser after the Closing Date to any Business Employee hired by
Purchaser.

 

(b) Effective as of the Closing, Purchaser and Seller recognize their mutual
obligations pursuant to Section 1060 of the Code to timely file IRS Form 8594
with each of their



--------------------------------------------------------------------------------

respective federal income Tax returns. Accordingly, Purchaser and Seller agree
to file such form consistent with the Purchase Price allocation determined in
accordance with Section 2.10. Purchaser and Seller further agree to cooperate
with each other in the preparation of such form for timely filing with each of
their respective federal income Tax returns. Each of Seller and Purchaser
further agrees to file all of its other Tax returns in a manner consistent with
such allocation and not to make any allocation or take any Tax position that is
contrary to such allocation, unless required to do so by applicable law and
after prior written notice thereof to the other party. Seller and Purchaser
further agree to consult with each other with respect to all issues related to
such allocation in connection with any Tax audits, controversies or litigation.

 

(c) In the case of any real or personal property taxes or any similar ad valorem
taxes attributable to the Acquired Assets for which Taxes are reported on a Tax
return covering a period commencing before the Closing Date and ending
thereafter (“Straddle Period Taxes”), any such Straddle Period Taxes shall be
prorated between Purchaser and Seller on a per diem basis. The party required by
law to pay any such Straddle Period Taxes (the “Paying Party”) to the extent
such payment exceeds the obligation of the Paying Party hereunder, shall provide
the other party (the “Non-Paying Party”) with proof of payment, and within ten
(10) days of receipt of such proof of payment, the Non-Paying Party shall
reimburse the Paying Party for the Non-Paying Party’s share of such Straddle
Period Taxes. The party required by law to file a Tax Return with respect to
Straddle Period Taxes shall do so within the time period prescribed by law.

 

5.7 Cross-Licenses. Without limiting either party’s obligations contained in
Section 5.4, Seller and Purchaser shall each grant to the other the license set
forth in the License Agreement attached to this Agreement as Exhibit B (the
“License Agreement”).

 

5.8 Collection of Accounts Receivable. Without limiting the generality of the
provisions of Section 5.2, prior to the Closing, Seller and its Subsidiaries
shall collect all Accounts Receivable in the ordinary course of business,
consistent with Seller’s and its Subsidiaries’ past practice with respect to the
Acquired Assets. From and after the Closing, Purchaser shall have the sole right
and authority to collect for its own account all Accounts Receivable and to
endorse with the name of Seller and its Subsidiaries any checks or drafts
received with respect to any such Accounts Receivable. Seller agrees to deliver
promptly to Purchaser all cash, checks or other property received directly or
indirectly by Seller and its Subsidiaries with respect to such Accounts
Receivable, including, without limitation, any amounts payable as interest
thereon. From and after the Closing, unless specifically requested by Purchaser,
Seller and its Subsidiaries shall not contact any current or former customer
regarding any Accounts Receivable and shall refer promptly to Purchaser all
inquiries with respect to any Accounts Receivable. If and to the extent
requested by Purchaser, Seller and its Subsidiaries shall take such actions as
may be reasonably necessary or advisable to facilitate the collection of any
Accounts Receivable; it being agreed and understood that customers of the
Acquired Business may also be customers of Seller’s and its Subsidiaries’
businesses with whom Seller and its Subsidiaries may have continuing business
relationships. If not collected within 90 days from the Closing Date, Seller and
its Subsidiaries shall pay promptly to Purchaser the amount of any uncollected
Accounts Receivable in cash, and Purchaser shall assign and transfer back to
Seller and its Subsidiaries each such Accounts Receivable for collection by
Seller and its Subsidiaries; provided that Seller and its Subsidiaries shall not
take any action in connection with such collection that would adversely affect
Purchaser’s ongoing business relationship with the customer(s).



--------------------------------------------------------------------------------

5.9 Audited Financial Statements. On or before 5:00 p.m. California time on the
60th day after the Closing Date, Seller, at its expense, shall deliver to
Purchaser financial statements of the Acquired Business in the form and to the
extent required to be included by Purchaser in Purchaser SEC Documents in
accordance with Regulation S-X, subject to such modifications to those
requirements as the SEC may permit, audited by registered independent public
accountants (collectively, the “Audited Financial Statements of the Acquired
Business”).

 

5.10 Registration; Nasdaq Listing. As soon as practicable after the Closing, but
in no event later than the 15th day thereafter, Purchaser shall: (a) file a
registration statement for the resale of the Shares subject to and in accordance
with the provisions of the Registration Rights Agreement and executed by
Purchaser and Seller at the Closing; and (b) submit to the Nasdaq National
Market a listing application with respect to the authorization for listing of
the maximum number of Shares issued or issuable pursuant to Section 2.7.

 

5.11 SEC Compliance; Resale Limitations.

 

(a) Seller shall timely file all schedules, reports, forms and other information
required to be filed by Seller under all applicable federal and state securities
laws in connection with Seller’s ownership, acquisition and/or disposition of
the Shares.

 

(b) Notwithstanding anything to the contrary contained in this Agreement and
notwithstanding that all of the Shares may be resold pursuant to an effective
registration statement, Seller agrees that, prior to the second anniversary of
the date any Shares are issued to Seller, the aggregate number of such Shares
sold by Seller during any three-month period (excluding any other shares of
Common Stock sold by Seller during such period) shall not exceed the volume
limitations set forth in Rule 144(e)(2) promulgated under the Securities Act,
whether such Shares are sold pursuant to an effective registration statement or
otherwise. Seller acknowledges and agrees that Purchaser may impose stop
transfer instructions with respect to any Shares the sale of which would result
in a breach of this Section 5.11.

 

5.12 Legal Conditions to Transactions. Each of Seller and Purchaser shall use
its reasonable best efforts to comply promptly with all legal requirements which
may be imposed with respect to the transactions contemplated by this Agreement
(which efforts shall include furnishing all information required under the HSR
Act and in connection with approvals of or filings with any other Governmental
Body) and shall promptly cooperate with and furnish information to each other in
connection with any such requirements imposed upon any of them. Each of Seller
and Purchaser shall pay 50% of the filing fee payable on submission of the
required notification under the HSR Act and 50% of the cost of any economist(s)
and other outside consultants retained by the parties in connection with such
submission. Each of Seller and Purchaser shall take all reasonable actions
necessary to obtain (and will cooperate with each other in obtaining) any
consent, authorization, order or approval of, or any exemption by, any
Governmental Body required to be obtained or made by Seller or Purchaser in
connection with the transactions contemplated by this Agreement. Neither Seller
nor Purchaser shall be required to take any action pursuant to this Section 5.12
if any Governmental Body that has the authority to enforce any antitrust or
similar laws seeks, or authorizes its staff to seek, a preliminary injunction or
restraining order to enjoin consummation of the transactions contemplated by
this Agreement. Notwithstanding the foregoing, Purchaser shall not be required
to sell or dispose of or hold separately any assets, businesses or other
interests of Purchaser (including, without limitation, any Acquired Assets or
the Acquired Business) or make any other changes in any portion of Purchaser’s
business (including, without limitation, the Acquired Business)



--------------------------------------------------------------------------------

or incur any other limitation on the conduct of Purchaser or its business
(including, without limitation, the Acquired Business) in order to obtain such
consents, authorizations, order, approvals or exemptions or agree to do, or
submit to orders providing for, any of the foregoing, in each case whether
before or after the Closing.

 

5.13 Exclusivity. From and after the date of this Agreement and ending on the
earlier of the Closing Date or the date this Agreement is terminated pursuant to
Section 9.1 (the “Exclusivity Period”), Seller (including, without limitation,
for this purpose its officers, directors, representatives, affiliates, employees
and agents) will not, directly or indirectly, solicit, induce, facilitate,
respond to (other than to advise such party of Seller’s obligations hereunder),
initiate, engage in or enter into discussions or negotiations with, or
encourage, or provide any information to, any Person concerning any sale,
exclusive license or other form of disposition of any Acquired Assets (other
than sales of Acquired Products in the ordinary course of Seller’s and its
Subsidiaries’ business) or any transaction involving the Acquired Business
similar to any of the transactions contemplated by this Agreement (an
“Acquisition Proposal”). During the Exclusivity Period, neither Seller nor such
designated persons will enter into any Contracts or make any commitments to do
or in connection with any of the foregoing. For the purpose of this
Section 5.13, any license of significant Intellectual Property Assets outside
the ordinary course of Seller’s and its Subsidiaries’ operation of the Acquired
Assets or Acquired Business shall be considered a disposition of Acquired Assets
or Acquired Business. Seller represents that neither it nor any of its
employees, agents, representatives, directors or affiliates is party to or bound
by any Contract with respect to any such transaction regarding the disposition
of all or a portion of the Acquired assets or Acquired Business other than as
contemplated by this Agreement. If Seller or any such designated person receives
an Acquisition Proposal or any request for non-public information relating to
any Acquired Assets or the Acquired Business, Seller shall promptly notify
Purchaser of such Acquisition Proposal or request (including, without
limitation, the identity of the Person making, and the terms of, such
Acquisition Proposal or request), subject to any confidentiality obligations
existing as of the date hereof.

 

5.14 Seller Subsidiaries. Seller will cause each of its Subsidiaries, and each
Affiliate that has any right or interest in any of the Acquired Assets, to take
any action or execute any document as Purchaser may reasonably request or as may
be otherwise reasonably necessary to effect the sale, transfer, assignment,
conveyance and delivery of all right, title and interest of Seller and its
Subsidiaries in and to the Acquired Assets to Purchaser and the other
transactions contemplated by this Agreement and the Other Transaction Documents.

 

5.15 Conduct of Acquired Business. Following the Closing and through the
expiration of the Revenue Period, Purchaser shall use its reasonable efforts to
actively sell the Acquired Products.

 

5.16 Updated Information. Within three Business Days following the Closing,
Seller shall provide to Purchaser updated Schedules 3.13(a) (Accounts
Receivable), 3.13(b) (Accounts Payable) and 3.14 (Inventory) reflecting such
information as of the Closing Date. If and to the extent that Net Working
Capital is less than $2,000,000, Seller shall also identify those accounts
payable that it shall retain (and that shall not be assumed by Purchaser) such
that, when calculated based solely upon the accounts payable to be assumed by
Purchaser, Net Working Capital shall be at least $2,000,000. For all purposes of
this Agreement and notwithstanding anything to the contrary, any such accounts
payable retained by Seller and not assumed by Purchaser shall constitute
Excluded Liabilities and shall not be deemed to be Assumed Liabilities.



--------------------------------------------------------------------------------

5.17 Distributor Inventory. Immediately prior to the Closing, Seller shall
repossess or repurchase from its distributors all Distributor Inventory then
held by or for such distributors, whether or not paid for by such distributors.
At the Closing, Seller shall deliver all such repurchased Distributor Inventory
to Purchaser as part of the Acquired Assets and Purchaser shall reimburse Seller
for the sales price less distributors’ commissions for such repurchased
Distributor Inventory. Within one Business Day after the Closing, Seller shall
furnish to Purchaser a schedule of all Distributor Inventory repossessed or
repurchased pursuant to this Section 5.17 and all Distributor Inventory that, as
of the Closing, continued to be held by or for such distributors.

 

6. Confidential Nature of Information

 

6.1 Confidentiality Agreement. Purchaser agrees that the Confidentiality
Agreement between Purchaser and Seller dated December 23, 2005 (the
“Confidentiality Agreement”) shall apply to all documents, materials and other
information that it shall have obtained regarding Seller or its Affiliates
during the course of the negotiations leading to the consummation of the
transactions contemplated by this Agreement (whether obtained before or after
the date of this Agreement), any investigations made in connection therewith and
the preparation of this Agreement and related documents and all analyses,
reports, compilations, evaluations and other materials prepared by Purchaser,
accountants or financial advisors that contain or otherwise reflect or are based
upon, in whole or in part, any of the provided information.

 

6.2 Public Announcements. Neither Seller nor Purchaser shall issue any press
release or publicly disseminate any information concerning this Agreement or the
transactions contemplated by this Agreement without the other party’s prior
written consent, except as provided in Section 10.6.

 

6.3 Protection of Confidential Information

 

(a) Except as provided in Section 6.3(b), after the Closing and for a period of
five years following the Closing Date, Purchaser and Seller agree that each will
keep confidential all of the Confidential Information of the other and the
other’s Affiliates that is received from, or made available by, the other in the
course of the transactions contemplated by this Agreement, provided that the
foregoing shall not restrict either party’s ability to exploit its rights under
the License Agreement. For purposes of this Section 6.3, “Confidential
Information” shall mean any of the confidential information transferred under
this Agreement, including, without limitation, confidential information included
in the Intellectual Property Assets and any trade secrets related to the
Acquired Products, and other confidential data and formula, information about
business plans and strategies, marketing ideas and concepts, especially with
respect to unannounced products and services, present and future product plans,
pricing, volume estimates, financial data, product enhancement information,
business plans, marketing plans, sales strategies, customer information
(including, without limitation, customers’ applications and environments),
market testing information, development plans, specifications, customer
requirements, configurations, designs, plans, drawings, apparatus, sketches,
software, hardware, data, prototypes, connecting requirements or other technical
and business information, except that, with the exception of any Confidential
Information related to the Retained Products, Purchaser shall have no such
obligation of confidentiality to Seller with respect to Intellectual Property
Assets, including, without limitation, trade secrets or other Confidential
Information as is conveyed to Purchaser as part of the Acquired Assets.



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, such Confidential Information shall not be
deemed confidential and no party to this Agreement shall have any obligation
with respect to any such Confidential Information that:

 

(i) was already known to such party;

 

(ii) is or becomes publicly known through publication, inspection of a product,
or otherwise, and through no negligence or other wrongful act of such party;

 

(iii) is received by such party from a Third Party without similar restriction
and without breach of this Agreement;

 

(iv) is independently developed by such party; or

 

(v) is, subject to Section 6.3(c), required to be disclosed under applicable law
or judicial process;

 

provided, however, that the exceptions listed in clauses (i) through (v) above
shall not limit Seller’s obligations to maintain the confidentiality of trade
secrets or other Confidential Information which is conveyed to Purchaser as part
of the Acquired Assets.

 

(c) If any party to this Agreement (or any of its Affiliates) is requested or
required (by oral questions, interrogatories, request for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any Confidential Information, subject to the confidentiality obligations under
this Agreement, such party will promptly notify the other party of such request
or requirement and will cooperate with such other party’s efforts to seek an
appropriate protective order or other appropriate remedy. If, in the absence of
a protective order or the receipt of a waiver under this Agreement, any party
(or any of its Affiliates) is in the written opinion of such party’s counsel
compelled to disclose the Confidential Information or else stand liable for
contempt or suffer other censure or significant penalty, such party (or its
Affiliate) may disclose only so much of the Confidential Information to the
Third Party compelling disclosure as is required by law. In such case, such
party will exercise (and will cause its Affiliates to exercise their) reasonable
efforts to obtain a protective order or other reliable assurance that
confidential treatment will be accorded to such Confidential Information.

 

(d) The terms and conditions of this Agreement and the Other Transaction
Documents, and all Schedules and other attachments and amendments to this
Agreement and to the Other Transaction Documents, shall be considered
Confidential Information protected under this Article 6.

 

(e) Consistent with the provisions of Sections 5.1(c), 5.1(d) and 5.1(e), Seller
shall cooperate with Purchaser to ensure that, immediately on and after the
Closing Date, all of such documents and items constituting Confidential
Information included in the Acquired Assets which remain in Seller’s possession
are stored in locked file drawers or cabinets or other secured rooms or areas,
or secured computer networks or other secured environments, as mutually agreed
by Seller and Purchaser. Seller shall cooperate with Purchaser to ensure that
all such items shall be secure from access by parties other than Purchaser and
employees of Seller.



--------------------------------------------------------------------------------

(f) From and after the Closing, the Confidentiality Agreement shall terminate
and be of no further force or effect.

 

7. Closing Conditions

 

7.1 Conditions to Purchaser’s Obligation to Close. The obligations of Purchaser
to purchase and pay for the Acquired Assets and perform its obligations at the
Closing are subject to the satisfaction, at or before the Closing, of all the
conditions set forth in this Section 7.1. Seller shall use its reasonable best
efforts to satisfy or cause to be satisfied each of such conditions. Purchaser
may waive any or all of such conditions in whole or in part without prior
notice. No such waiver of a condition shall, however, constitute a waiver by
Purchaser of any of its other rights or remedies, at law or in equity, if Seller
shall breach or be in default under any of its representations, warranties or
covenants made under or pursuant to this Agreement.

 

(a) Accuracy of Representations and Warranties. All representations and
warranties made pursuant to Article 3 shall have been true and correct as of the
date of this Agreement, and shall be true and correct as of the Closing Date as
though made as of the Closing Date (except to the extent such representations or
warranties specify an earlier date), except where the failure of such
representations and warranties to be true or correct (without giving effect to
any materiality qualifications contained in the text of such representation or
warranty) would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on either (i) the Acquired Assets, taken as
a whole, or (ii) in the case of the 70K, 10K or Sahasra Acquired Product lines,
each considered as a separate product line, the use, manufacture or sale of such
product line by or for Purchaser after the Closing Date.

 

(b) Seller’s Performance. Seller and its Subsidiaries shall have performed,
satisfied and complied in all material respects with all covenants and
agreements required by this Agreement to be performed, satisfied or complied
with by Seller and its Subsidiaries at or before the Closing.

 

(c) Certification. Purchaser shall have received a certificate, dated the
Closing Date, signed by the chief executive officer and chief financial officer
of Seller certifying that the conditions specified in Sections 7.1(a) and 7.1(b)
have been fulfilled. Such certificate shall constitute a representation and
warranty of Seller under this Agreement.

 

(d) Consents to Assignment. All consents, approvals and waivers listed on
Schedule 7.1(d) shall have been obtained by Seller and its Subsidiaries and
delivered to Purchaser, and none of such consents, approvals or waivers shall be
conditioned upon the giving of any consideration by Purchaser or any material
change in the terms of any Assigned Contracts.

 

(e) Litigation. There shall be no (i) non-frivolous litigation, arbitration or
proceeding pending (x) for the purpose of enjoining or preventing the
consummation of this Agreement or claiming that the consummation of this
Agreement is illegal or improper or (y) which alleges or claims infringement,
misuse or misappropriation of the intellectual property rights of any Person by
any Acquired Assets, or (ii) litigation, arbitration or proceeding pending which
could reasonably be expected to materially adversely affect the right of
Purchaser to own, enjoy, exploit or derive benefits from the Acquired Assets or
conduct the Acquired Business, if and when the transactions contemplated by this
Agreement are consummated, in the manner currently owned, enjoyed, exploited,
derived or conducted.



--------------------------------------------------------------------------------

(f) Governmental Action and Approvals. Purchaser shall have been furnished with
evidence satisfactory to it of the timely consent or approval of, filing with or
notice to, and the expiration of the waiting periods (including, without
limitation, under the HSR Act) imposed by, each Governmental Body that is
required in connection with the execution or delivery of this Agreement or the
consummation of the transactions contemplated by this Agreement or Purchaser’s
ownership or operation of the Business. There shall not be pending or threatened
any action or proceeding (or investigation or other inquiry that might result in
such action or proceeding) by any Governmental Body, nor shall there be in
effect any judgment, decree or order of any Governmental Body, in either case,
seeking to prohibit or limit Purchaser from exercising all material rights and
privileges pertaining to its ownership or use of the Acquired Assets or its
ownership or operation of the Acquired Business, or seeking to compel Purchaser
to dispose of or hold separate all or any material portion of the Acquired
Assets or the Acquired Business following the consummation of the transactions
contemplated by this Agreement.

 

(g) Instruments of Transfer. Except as otherwise provided in the Transition
Services Agreement, Purchaser shall have received instruments of transfer or
conveyance (including, without limitation, bill of sale and assignments of
intellectual property), each in form and substance reasonably satisfactory to
Purchaser and signed by Seller, as Purchaser may reasonably request or as may be
otherwise necessary to evidence and effect the sale, transfer, assignment,
conveyance and delivery of the Acquired Assets to Purchaser and to put Purchaser
in actual possession or control of the Acquired Assets at such time as Seller
has received payment of the Purchase Price as contemplated by Section 2.7(a).

 

(h) Additional Agreements. Purchaser shall have received each of the following
agreements, each signed by Seller:

 

(i) License Agreement, in the form attached to this Agreement as Exhibit B;

 

(ii) Transition Services Agreement pursuant to which Seller shall provide to
Purchaser for a transition period certain engineering services, in such form as
reasonably agreed upon by the parties (the “Transition Services Agreement”); and

 

(iii) Wafer Purchase Agreement pursuant to which Seller shall provide to
Purchaser certain manufacturing services, in such form as reasonably agreed upon
by the parties (the “Wafer Purchase Agreement”).

 

(i) Employees. Certain Business Employees shall have accepted and entered into
written employment offers for employment with Purchaser from and after the
Closing as provided in Schedule 7.1(i).

 

(j) Transfer of Tangible Property. Except as otherwise provided in the
Transition Services Agreement, Seller shall have delivered, and shall have
caused its Subsidiaries to have delivered, all Tangible Property (including,
without limitation, all tangible embodiments of the Intellectual Property Assets
and all of the other Acquired Assets and the Business Records) to Purchaser at
such time and manner as mutually agreed upon prior to the Closing.

 

(k) Approval of Documentation. Seller shall have delivered, and shall have
caused its Subsidiaries to have delivered, such other certificates, instruments,
opinions and other documents as Purchaser may reasonably request to consummate
the transactions contemplated by this Agreement and the Other Transaction
Documents.



--------------------------------------------------------------------------------

7.2 Conditions to Seller’s Obligation to Close. The obligations of Seller to
sell and transfer the Acquired Assets and perform its obligations at the Closing
are subject to the satisfaction, at or before the Closing, of all the conditions
set forth in this Section 7.2. Purchaser shall use its reasonable best efforts
to satisfy or cause to be satisfied each of such conditions. Seller may waive
any or all of such conditions in whole or in part without prior notice. No such
waiver of a condition shall, however, constitute a waiver by Seller of any of
its other rights or remedies, at law or in equity, if Purchaser shall breach or
be in default under any of its representations, warranties or covenants made
under or pursuant to this Agreement.

 

(a) Accuracy of Representations and Warranties. All representations and
warranties made pursuant to Article 4 shall have been true and correct as of the
date of this Agreement, and shall be true and correct as of the Closing Date as
though made as of the Closing Date (except to the extent such representations or
warranties specify an earlier date), except where the failure of such
representations and warranties to be true or correct (without regard to any
materiality qualifications contained therein) is not reasonably likely to have,
individually or in the aggregate, a material adverse effect on Purchaser.

 

(b) Purchaser’s Performance. Purchaser shall have performed, satisfied and
complied in all material respects with all covenants and agreements required by
this Agreement to be performed, satisfied or complied with by Purchaser at or
before the Closing.

 

(c) Certification. Seller shall have received a certificate, dated the Closing
Date, signed by the chief executive officer and chief financial officer of
Purchaser certifying that the conditions specified in Sections 7.2(a) and 7.2(b)
have been fulfilled. Such certificate shall constitute a representation and
warranty of Seller under this Agreement.

 

(d) Litigation. There shall be no non-frivolous litigation, arbitration or
proceeding pending for the purpose of enjoining or preventing the consummation
of this Agreement or claiming that the consummation of this Agreement is illegal
or improper.

 

(e) Governmental Approvals. Seller shall have been furnished with evidence
satisfactory to it of the timely consent or approval of, filing with or notice
to, and the expiration of the waiting periods (including, without limitation,
under the HSR Act) imposed by, each Governmental Agency that is required in
connection with the execution or delivery of this Agreement or the consummation
of the transactions contemplated by this Agreement.

 

(f) Shares. Seller shall have received the Shares contemplated by
Section 2.7(a), representing that portion of the Purchase Price due and payable
at the Closing.

 

(g) License Agreement. Seller shall have received the License Agreement, signed
by Purchaser.

 

(h) Registration Rights Agreement. Seller shall have received the Registration
Rights Agreement, signed by Purchaser, relating to the registration of the
Shares.



--------------------------------------------------------------------------------

(i) Approval of Documentation. Purchaser shall have delivered such other
certificates, instruments, opinions and other documents as Seller may reasonably
request to consummate the transactions contemplated by this Agreement and the
Other Transaction Documents.

 

7.3 Contemporaneous Effectiveness. All acts and deliveries prescribed by this
Article 7, regardless of chronological sequence, will be deemed to occur
contemporaneously and simultaneously on the occurrence of the last act or
delivery, and none of such acts or deliveries will be effective until the last
of the same has occurred.

 

8. Indemnification; Infringement

 

8.1 Survival of Representations and Warranties

 

The representations and warranties of Purchaser and Seller contained in this
Agreement shall survive the Closing for 18 months after the Closing Date, except
for (a) the representations and warranties contained in Section 3.10, which
shall survive for three years after the Closing Date, and (b) the
representations and warranties contained in Section 3.21, which shall survive
indefinitely. Neither Seller nor Purchaser shall have any liability whatsoever
with respect to any such representations or warranties after the pending period
for such representation or warranty expires, except for claims then pending or
previously asserted in writing by any party in accordance with the terms and
conditions of this Agreement.

 

8.2 General Agreement to Indemnify

 

(a) Each party shall indemnify, defend and hold harmless the other party to this
Agreement and each other Indemnified Party from and against any and all claims,
actions, suits, proceedings, liabilities, obligations, losses, and damages,
amounts paid in settlement, interest, costs and expenses (including, without
limitation, reasonable attorney’s fees, court costs and other out-of-pocket
expenses incurred in investigating, preparing or defending the foregoing)
(collectively, “Losses”) incurred or suffered by any Indemnified Party to the
extent that the Losses arise by reason of, or result from, in whole or in part,
(i) the failure of any representation or warranty of such party contained in
this Agreement to have been true in all material respects when made and as of
the date of this Agreement and as of the Closing Date except as expressly
provided otherwise in this Agreement or (ii) the material breach by such party
of any covenant of such party contained in this Agreement to the extent not
waived by the other party.

 

(b) Seller further agrees to indemnify, defend and hold harmless Purchaser and
the other Indemnified Parties of Purchaser from and against any Losses incurred
by Purchaser or such Indemnified Party arising out of, resulting from, or
relating to:

 

(i) the Excluded Liabilities;

 

(ii) all termination, salary continuation or severance pay, benefits or any
other liabilities payable by Seller and its Subsidiaries to any Business
Employee by reason of such Business Employee’s termination of employment by
Seller and its Subsidiaries on or before the Closing Date (other than as
contemplated by Section 5.3(b));

 

(iii) all liability arising out of the operation of the Acquired Business by
Seller and its Subsidiaries prior to the Closing Date;



--------------------------------------------------------------------------------

(iv) all Losses to Lara, including its successors, or to Purchaser arising out
of or relating to Purchaser’s acquisition or ownership of Lara, whenever
arising, including, without limitation, any actual additional Tax liability
incurred or suffered by Purchaser as a result of Purchaser’s acquisition or
ownership of Lara (but only to the extent that such Losses would not have been
incurred or suffered by Purchaser or any of its Affiliates had Purchaser
purchased the Acquired Assets (other than the capital stock of Lara)); and

 

(v) all claims of Third Parties against Purchaser arising out of either (i) any
litigation identified on Schedule 3.7(a) or (ii) unless documentation has been
furnished that provides conclusive evidence, as mutually determined by the
parties, that Purchaser has acquired ownership of such Intellectual Property
Assets, Seller’s failure to deliver record title and ownership of the
Intellectual Property Assets identified on Schedule 8.2(b)(v), free of
Encumbrances.

 

(c) Purchaser further agrees to indemnify, defend and hold harmless Seller and
the other Indemnified Parties of Seller from and against any Losses incurred by
Seller or such Indemnified Party arising out of, resulting from, or relating to:

 

(i) the Assumed Liabilities; and

 

(ii) all liability arising out of Purchaser’s operation of the Acquired Business
after the Closing (for which liability Seller is not obligated to indemnify
Purchaser under this Agreement).

 

(d) Whether or not the Indemnifying Party chooses to defend or prosecute any
Third-Party Claim or Infringement Claim, both parties to this Agreement shall
cooperate in the defense or prosecution of such claim and shall furnish such
records, information and testimony, and attend such conferences, discovery
proceedings, hearings, trials and appeals, as may be reasonably requested in
connection therewith or as provided in Section 5.1.

 

(e) The parties’ indemnity obligations under this Agreement shall survive the
Closing Date.

 

(f) For all purposes of this Agreement, any Losses of an Indemnified Party shall
be net of (i) any insurance proceeds or other recoveries payable to the
Indemnified Party or its affiliates in connection with, or otherwise
attributable to, such Losses, and (ii) any Tax benefit realized by such
Indemnified Party or its affiliates arising in connection with the accrual,
incurrence or payment of any such Losses (including, without limitation, the
value of any Tax benefit arising in subsequent taxable years).

 

8.3 General Procedures for Indemnification

 

(a) The Indemnified Party seeking indemnification under this Agreement shall
promptly notify the Indemnifying Party of the assertion of any claim, or the
commencement of any action, suit or proceeding by any Third Party or other
matter in respect of which indemnity may be sought under this Agreement and will
give the Indemnifying Party such information with respect to such claim, action,
suit, proceeding or matter as the Indemnified Party has or the Indemnifying
Party may reasonably request, but failure to give such notice shall not relieve
the Indemnifying Party of any liability under this Agreement (except to the
extent that the Indemnifying Party has suffered



--------------------------------------------------------------------------------

actual prejudice by such failure). The Indemnifying Party shall have the right,
but not the obligation, exercisable by written notice to the Indemnified Party
within 30 days of receipt of notice from the Indemnified Party of the
commencement of or assertion of any claim, action, suit or proceeding by a Third
Party in respect of which indemnity may be sought under this Agreement (a
“Third-Party Claim”), to assume the defense and control the settlement of such
Third-Party Claim.

 

(b) The Indemnifying Party or the Indemnified Party, as the case may be, shall
have the right to participate in (but not control), at its own expense, the
defense of any Third-Party Claim that the other is defending, as provided in
this Agreement.

 

(c) The Indemnifying Party, if it has assumed the defense of any Third-Party
Claim as provided in this Agreement, shall not consent to a settlement of, or
the entry of any judgment arising from, any such Third-Party Claim without the
Indemnified Party’s prior written consent (which consent shall not be
unreasonably withheld or delayed) unless such settlement or judgment relates
solely to monetary damages. Notwithstanding the foregoing, the Indemnifying
Party shall not, without the Indemnified Party’s prior written consent, enter
into any compromise or settlement that (i) commits the Indemnified Party to
take, or to forbear to take, any action or (ii) does not provide for a complete
release with respect to such Third-Party Claim by such Third Party of the
Indemnified Party. The Indemnified Party shall have the right to settle any
Third-Party Claim involving damages for which the Indemnifying Party has not
assumed the defense pursuant to this Section 8.3 with the written consent of the
Indemnifying Party, which shall not be unreasonably withheld or delayed.

 

(d) If the Indemnifying Party fails to provide the Indemnified Party written
notice that the Indemnifying Party shall assume the defense of a Third-Party
claim or otherwise fails to vigorously prosecute the defense of a Third-Party
Claim, the Indemnified Party shall be entitled to assume the defense of such
Third-Party Claim and any Losses incurred by the Indemnified Party in connection
therewith shall be promptly paid by the Indemnifying Party.

 

(e) Notwithstanding anything contained in the Agreement to the contrary, Seller
shall assume the defense of any claims or demands with respect to Straddle
Period Taxes and any Tax claims made against the Acquired Assets attributable to
taxable periods (or portions thereof) commencing prior to the Closing Date (“Tax
Claims”). Purchaser shall have the right to participate in the defense of any
such Tax Claims at its own expense. Seller shall have the right to settle any
Tax Claims, provided that such settlement does not adversely impact the Tax
liability of Purchaser with respect to the Acquired Assets for periods (or
portions thereof) commencing on or after the Closing Date.

 

(f) In the event of an intellectual property infringement claim subject to this
Section 8.3, Seller and Purchaser will negotiate in good faith an appropriate
joint defense agreement, and, pursuant to such agreement, each party shall
provide the other with access to any infringement opinions or related documents
concerning the subject matter of such claim.

 

8.4 [Reserved]



--------------------------------------------------------------------------------

8.5 Right of Set-Off. In order to satisfy any indemnification obligations of
Seller pursuant to this Article 8, Purchaser (and each of their respective
directors, officers, employees, representatives and other Affiliates) shall have
the right to recover Losses incurred or suffered by Purchaser by setting off the
amount of any such Losses against any Purchase Price (whether payable in cash or
Shares) otherwise due to Seller pursuant to Section 2.7(b). Solely for purposes
of applying this Section 8.5, the amount of any such set-offs shall be
determined as follows:

 

(a) if such set-off is against the Cash Payment, Purchaser may set-off on a
dollar-for-dollar basis the aggregate amount of such Losses (to the extent not
previously recovered by Purchaser); and

 

(b) if such set-off is against Shares issued pursuant to Section 2.7(b)(iii) or
2.7(b)(iv), Purchaser may withhold and not issue to Seller that number of Shares
equal to the aggregate amount of such Losses (to the extent not previously
recovered by Purchaser) divided by the Bonus Price, rounded up to the nearest
whole share.

 

In the case of Third Party Claims brought but not resolved prior to the date
that the Cash Payment or such additional Shares is to be paid or issued,
Purchaser will have the right to set-off and withhold the total amount of any
reserve or write-off recorded by Purchaser with respect to any Losses, which
reserve or write-off has been reviewed and accepted by Purchaser’s firm of
registered independent public accountants and included in a report which
includes financial statements of Purchaser filed or to be filed by Purchaser
with the SEC. Any such set-offs by Purchaser shall represent a reduction of the
Purchase Price to the extent ultimately determined to be Losses. The parties
agree that to the greatest extent possible, the payment of any indemnity in
accordance with this Section 8.5 shall be treated as an adjustment to the
Purchase Price paid by Purchaser under this Agreement for Tax purposes.

 

8.6 Dispute Resolution

 

(a) Prior to taking any formal legal action against each other, the parties
shall first in good faith consult among appropriate officers of Purchaser and
Seller, which consultation shall begin promptly after one party has delivered to
the other a written request for consultation. At any time thereafter, either
party may request in writing that the dispute be referred to appropriate senior
executives of Purchaser and Seller. Within 10 Business Days after such request,
the senior executives (and not their designees) shall meet as frequently as
necessary, but in no event less than once a week, and attempt in good faith to
resolve the dispute. If such senior executives cannot resolve the dispute, the
Chief Executive Officers (and not their designees) shall meet and attempt in
good faith to resolve the dispute. If the dispute, claim or controversy cannot
be settled or resolved amicably between the parties, then either party may
pursue any remedies available to it, whether at law or equity.

 

(b) Notwithstanding anything to the contrary in this Section 8.6, in the event
of alleged violation or breach of this Agreement by a party (including, without
limitation, unauthorized disclosure of Confidential Information), the other
party may seek temporary injunctive relief from any court of competent
jurisdiction. In no event shall any such temporary injunctive relief continue
for more than 30 days.

 

(c) If any part of this Section 8.6 is held to be unenforceable, it shall be
severed and shall not affect any other part of this Section 8.6.



--------------------------------------------------------------------------------

8.7 Limitations on Indemnification Obligations

 

(a) Seller shall not be obligated to indemnify Purchaser for any Losses incurred
by Purchaser or other Indemnified Parties of the Purchaser under Section 8.2
until the Losses for which Purchaser is entitled to indemnification under this
Agreement exceed $150,000 in the aggregate, in which case, upon exceeding such
threshold amount, Purchaser shall be entitled to recover all such Losses
(including such initial threshold amount). Except as expressly provided in the
next sentence of this Section 8.7(a), notwithstanding anything contained in this
Agreement to the contrary, in no event shall Seller’s liability for Losses under
Section 8.2(a) exceed, in the aggregate, $16,666,666.67; in no event shall
Seller’s liability for Losses under Section 8.2(b) (other than Sections
8.2(b)(iv) and (b)(v)) exceed, in the aggregate, the Purchase Price; and in no
event shall Purchaser’s liability for Losses under Section 8.2(c) exceed, in the
aggregate, the Purchase Price. The provisions of this Section 8.7(a) shall not
apply to either party’s indemnification obligations under this Agreement arising
out of, relating to or resulting from fraud by such party.

 

(b) Notwithstanding anything contained in this Agreement to the contrary, the
amount of an Indemnifying Party’s liability pursuant to this Section 8 shall be
net of any insurance proceeds or other third party indemnity or contribution
amounts actually recovered by an Indemnified Party. Each Indemnified Party shall
use commercially reasonable efforts to collect any such insurance proceeds or
other third party indemnity or contribution amounts recoverable by such
Indemnified Party, and in the event any such amounts are collected after a claim
for Losses has been paid by an Indemnifying Party, the Indemnified Party shall
promptly reimburse such amounts to such Indemnifying Party.

 

(c) Notwithstanding anything to the contrary contained in this Agreement, no
Indemnifying Party shall be liable to an Indemnified Party for any indirect,
special, punitive, exemplary or consequential loss or damage (including any loss
of opportunity or loss of value, revenue or profit) arising out of this
Agreement; provided, however, that the foregoing shall not be construed to
preclude recovery by an Indemnified Party in respect of any such Losses either
(i) directly incurred as a result of a Third Party Claim or (ii) relating to or
in connection with any Losses for which Purchaser is entitled to indemnification
pursuant to Section 8.2(b)(iv) or 8.2(b)(v).

 

8.8 Sole and Exclusive Remedy. Following the Closing Date, except in the case of
fraud, the indemnification provided in this Section 8 shall be the sole and
exclusive remedy after the Closing Date for damages available to the parties to
this Agreement for breach of any of the terms, conditions, representations,
warranties or covenants contained in this Agreement, or any right, claim or
action arising from the transactions contemplated by this Agreement; provided,
however, that the parties may seek an injunction or injunctions to prevent a
breach of, or specific performance to enforce specifically the provisions of,
any covenant contained in this Agreement in any court of competent jurisdiction.

 

9. Termination

 

9.1 Right to Terminate. This Agreement may be terminated at any time prior to
the Closing Date by written notice or agreement as follows:

 

(a) by mutual agreement of Seller and Purchaser;



--------------------------------------------------------------------------------

(b) by either Purchaser or Seller if (i) there shall be a nonappealable order of
a federal or state court in effect preventing consummation of the transactions
contemplated by this Agreement or (ii) there shall be any action taken, or any
statute, rule, regulation or order enacted, promulgated or issued or deemed
applicable to the transactions contemplated by this Agreement by any
Governmental Body that would make consummation of such transactions illegal or
improper;

 

(c) by Purchaser if Seller shall have breached any of its representations or
warranties, or failed to perform or otherwise breached any of its covenants or
other agreements, contained in this Agreement which breach or failure to perform
would cause the conditions set forth in Section 7.1(a) or 7.1(b) to not be
satisfied and is not cured or performed within 30 days after Seller’s receipt of
Purchaser’s written notice of such breach or failure;

 

(d) by Seller if Purchaser shall have breached any of its representations or
warranties, or failed to perform or otherwise breached any of its covenants or
other agreements, contained in this Agreement which breach or failure to perform
would cause the conditions set forth in Section 7.2(a) or 7.2(b) to not be
satisfied and is not cured or performed within 30 days after Purchaser’s receipt
of Seller’s written notice of such breach or failure; or

 

(e) by either Purchaser or Seller if (i) the parties have received a formal
request for additional information or documentary material pursuant to 16 C.F.R.
803.20 under the HSR Act, or the competition law of any other jurisdiction and
(ii) the Closing has not occurred on or before the date that is 150 days after
the date of this Agreement; provided that a party to this Agreement may not
terminate this Agreement pursuant to this Section 9.1(e) if the failure to close
results primarily from such party’s breach of any representation, warranty or
covenant of such party contained in this Agreement;

 

(f) by either Purchaser or Seller if (i) the parties have not received a formal
request for additional information or documentary material pursuant to 16 C.F.R.
803.20 under the HSR Act, or the competition law of any other jurisdiction and
(ii) the Closing has not occurred on or before the date that is 90 days after
the date of this Agreement; provided that a party to this Agreement may not
terminate this Agreement pursuant to this Section 9.1(f) if the failure to close
results primarily from such party’s breach of any representation, warranty or
covenant of such party contained in this Agreement; or

 

(g) by Seller if (i) the parties have received a formal request for additional
information or documentary material pursuant to 16 C.F.R. 803.20 under the HSR
Act, or the competition law of any other jurisdiction, and the waiting periods
under the HSR Act or under such other competition law have not expired or been
terminated and (ii) at least 90 days have passed since the date of this
Agreement.

 

9.2 Effects of Termination. If any party terminates this Agreement pursuant to
Section 9.1, all obligations of the parties under this Agreement will terminate;
provided that the provisions of Article 10 will survive termination and remain
in full force and effect in accordance with their terms. In the event of any
such terminations, the parties to this Agreement will remain liable for any
material breach of this Agreement occurring prior to the effective date of such
termination.



--------------------------------------------------------------------------------

10. Miscellaneous Provisions

 

10.1 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed to have been duly given upon receipt if
(i) mailed by certified or registered mail, return receipt requested, (ii) sent
by Federal Express or other express carrier, fee prepaid, (iii) sent via
facsimile or electronic mail with receipt confirmed, or (iv) delivered
personally, addressed as follows or to such other address or addresses of which
the respective party shall have notified the other.

 

  (a) If to Seller, to:

 

Cypress Semiconductor Corporation

198 Champion Court

San Jose, CA 95134

Fax: 408.943.2796

Attn: Brad W. Buss, Chief Financial Officer

Email: bib@cypress.com

 

With a copy to:

 

Wilson Sonsini Goodrich & Rosati, Professional Corporation

650 Page Mill Road

Palo Alto, California 94304-1050

Fax:    650.493.6811

Attn:  Matthew W. Sonsini

           Adit Khorana

Email: msonsini@wsgr.com

 

  (b) If to Purchaser:

 

NetLogic Microsystems, Inc.

1875 Charleston Road

Mountain View, CA 94043

Fax:    650.961.1092

Attn:  Ronald Jankov

           Roland Cortes

Email: rjankov@netlogicmicro.com

            rcortes@netlogicmicro.com

 

With a copy to:

 

Bingham McCutchen LLP

1900 University Avenue

East Palo Alto, California 94303-2223

Fax:     650.849.4800

Attn:  Alan B. Kalin

Email:  alan.kalin@bingham.com



--------------------------------------------------------------------------------

10.2 Expenses. Except as otherwise provided in this Agreement, each party to
this Agreement will bear all the fees, costs and expenses that are incurred by
it in connection with the transactions contemplated by this Agreement, whether
or not such transactions are consummated.

 

10.3 Entire Agreement; Amendment; Waiver. The agreement of the parties, which is
comprised of this Agreement, the Schedules and Exhibits to this Agreement and
the documents referred to in this Agreement, sets forth the entire agreement and
understanding between the parties and supersedes any prior oral or written
agreements or Contract relating to the subject matter of this Agreement
(including, without limitation, that certain letter of intent, dated January 5,
2006, from Purchaser to Seller). This Agreement may be amended or modified only
by a written instrument signed by the parties. The party benefited by any
condition or obligation may waive the same, but such waiver shall not be
enforceable by the other party unless made by written instrument signed by the
waiving party.

 

10.4 Assignment; Binding Effect; Severability. This Agreement may not be
assigned by either party to this Agreement without the other party’s written
consent. This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the permitted successors, legal representatives and permitted
assigns of each party to this Agreement. The provisions of this Agreement are
severable, and in the event that any one or more provisions are deemed illegal
or unenforceable the remaining provisions shall remain in full force and effect
unless the deletion of such provision shall cause this Agreement to become
materially adverse to either party, in which event the parties shall use best
efforts to arrive at an accommodation that best preserves for the parties the
benefits and obligations of the offending provision.

 

10.5 Governing Law; Forum. This Agreement shall be governed by and construed and
enforced in accordance with the applicable laws of the state of California
without regard to any principles governing conflicts of laws. Except as provided
otherwise in Section 8.6, any dispute which arises with respect to any part of
this Agreement shall be prosecuted in a court of competent jurisdiction situated
in Santa Clara County, California.

 

10.6 Public Announcement. Neither Seller or any of its Subsidiaries nor
Purchaser shall, without the approval of the other party, make any press release
or other public announcement concerning any terms of the transactions
contemplated by this Agreement or any Other Transaction Document, except as and
to the extent that any such party shall be so obligated by law, in which case
the other party shall be advised and the parties shall use their reasonable best
efforts to cause a mutually agreeable release or announcement to be issued;
provided, however, that the foregoing shall not preclude communications or
disclosures necessary to (a) implement the provisions of this Agreement or
(b) comply with accounting and SEC disclosure obligations, if any.

 

10.7 No Third-Party Beneficiaries. Except as expressly provided by this
Agreement, nothing in this Agreement, express or implied, is intended to or
shall (a) confer on any Person other than the parties to this Agreement and
their respective permitted successors or assigns any rights (including, without
limitation, third party beneficiary rights), remedies, obligations or
liabilities under or by reason of this Agreement or (b) constitute the parties
to this Agreement as partners or as participants in a joint venture. Except as
expressly provided by this Agreement, this Agreement shall not provide Third
Parties with any remedy, claim, liability, reimbursement, cause of action or
other right in excess of those existing without reference to the terms of this
Agreement.



--------------------------------------------------------------------------------

10.8 Execution in Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if the signatures to such counterparts were
on one instrument. Delivery of signatures by electronic facsimile or other means
of electronic transmission will be evidence of execution and delivery of such
signatures.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Purchaser and Seller has caused this Agreement for
the Purchaser and Sale of Assets to be duly executed on its behalf by its duly
authorized officer as of the date first written above.

 

CYPRESS SEMICONDUCTOR CORPORATION   NETLOGIC MICROSYSTEMS By:  

/s/ T. J. Rodgers

--------------------------------------------------------------------------------

  By:  

/s/ Ron Jankov

--------------------------------------------------------------------------------

Name:   T.J. Rodgers   Name:   Ron Jankov Title:   President and Chief Executive
Officer   Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO

 

AGREEMENT FOR THE PURCHASE AND SALE OF ASSETS

 

BY AND BETWEEN

 

CYPRESS SEMICONDUCTOR CORPORATION AND

 

NETLOGIC MICROSYSTEMS, INC.

 

Reference is made to that certain AGREEMENT FOR THE PURCHASE AND SALE OF ASSETS
(the “Agreement”) dated as of January 25, 2006 by and between Cypress
Semiconductor Corporation, a Delaware corporation, having its principal office
at 198 Champion Court, San Jose, CA 95134 (“Seller”), and NetLogic Microsystems,
Inc., a Delaware corporation, having its principal office at 1875 Charleston
Road, Mountain View, CA 94043 (“Purchaser”). Pursuant to Section 10.3 of the
Agreement, this Amendment No. 1 to the Agreement (this “First Amendment”) is
entered into effective as of February 15, 2006 by and between the Seller and
Purchaser. All capitalized terms used and not otherwise defined herein shall
have the respective meanings assigned to such terms in the Agreement.

 

RECITALS

 

A. The Seller and Purchaser entered into the Agreement on January 25, 2006.

 

B. The Seller and Purchaser desire to amend the Agreement in the manner set
forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of these premises, the parties intending to be
legally bound do hereby agree as follows:

 

1. The definition of Gross Revenue contained in Section 1.1 of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Gross Revenue” means total gross revenue of Purchaser from the sale of any
Acquired Products, or the licensing of any Intellectual Property Assets, to
Third Parties and recognized by Purchaser in accordance with GAAP, consistently
applied (after giving effect to any reductions for any discount, return, credit,
exchange or other adjustment, provided that, in the aggregate, such reductions
shall not exceed 1% of such total gross revenue, subject to the last proviso
below), in connection with the preparation of Purchaser’s financial statements
for public reporting purposes, including any such revenue from the sale, after
the Closing, of any of Purchaser’s other products (other than Purchaser’s
products that exist, or are being developed as of, the Closing) having the same
function as and replacing, or which could function as a replacement for, an
Acquired Product without any material design modification to the customer
application of such Acquired Product; provided, however, Purchaser will
recognize gross revenue from sales of Acquired Products through Seller’s
distributors (regardless of whether the distributors take legal title to the
Acquired Products) only on a sell-through basis, i.e., when the distributors
have sold units of the Acquired Products to end customers as represented on the
distributors’ “point of shipment” or similar reports (accordingly, Purchaser
will not recognize gross revenue when the units of the Acquired Products are
merely sold to the distributors); provided, further, in no event shall “Gross
Revenue” include revenue from products returned to Purchaser as a result of a
failure or defect in the quality or functionality (based upon customer
specifications) of such products.



--------------------------------------------------------------------------------

2. The definition of Other Transaction Documents contained in Section 1.1 of the
Agreement is hereby amended and restated in its entirety to read as follows:

 

“Other Transaction Documents” means the License Agreement, Transition Services
Agreement and Registration Rights Agreement and the instruments of transfer or
conveyance contemplated by and delivered at the Closing pursuant to
Section 7.1(h) or 7.2(h).

 

3. The definition of Net Working Capital contained in Section 1.1 of the
Agreement is hereby deleted, and the definition of Net Inventory is hereby
added:

 

“Net Inventory” means net Inventory (reduced by related inventory reserves but
excluding any Distributor Inventory) as of the Closing Date to be provided by
Seller pursuant to Section 5.16.

 

4. The definition of Accounts Payable contained in Section 1.1 of the Agreement
is hereby deleted.

 

5. The definition of Accounts Receivable contained in Section 1.1 of the
Agreement is hereby deleted.

 

6. The definition of Wafer Purchase Agreement contained in Section 1.1 of the
Agreement is hereby deleted.

 

7. Section 2.1(e) of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

(e) [Reserved]

 

8. Section 2.2(e) of the Agreement is hereby added to read as follows:

 

(e) all uncollected trade accounts receivable and miscellaneous receivables from
the sale or other disposition of any Acquired Products or Inventory and the
license or other disposition of any intellectual property related to the
Acquired Assets, whether billed or unbilled.

 

9. Section 2.3(b) of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

(b) [Reserved]

 

10. Sections 2.7(b)(iii) and 2.7(b)(iv) of the Agreement are hereby amended and
restated in their entirety to read as follows:

 

(iii) at least $17,820,000 but less than $19,440,000, in addition to the Cash
Payment, Purchaser shall deliver to Seller one or more additional stock
certificates, registered in the name and address of Seller, representing that
number of shares of Common Stock equal to the Bonus Payment divided by the Bonus
Price, rounded up to the next highest whole number of shares (or cause such
shares to be delivered to Seller by electronic book-entry), such delivery to be
made prior to May 1, 2007. For purposes of this Section 2.7(b)(iii), “Bonus
Payment” means an amount equal to (A) $10,000,000, multiplied by (B) the excess
of the amount of recognized Gross Revenue, if any, over $17,820,000, which
difference shall be divided by $1,620,000; or



--------------------------------------------------------------------------------

(iv) $19,440,000 or more, in addition to the Cash Payment, Purchaser shall
deliver to Seller one or more additional stock certificates, registered in the
name and address of Seller, representing that number of shares of Common Stock
equal to $10,000,000 divided by the Bonus Price, rounded up to the next highest
whole number of shares (or cause such shares to be delivered to Seller by
electronic book-entry), such delivery to be made prior to May 1, 2007;

 

11. Section 3.13 of the Agreement is hereby amended and restated in its entirety
to read as follows:

 

[Reserved]

 

12. Section 3.19(d) of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

(d) any material revaluation by Seller or any of its Subsidiaries of any of the
Acquired Assets, taken as a whole;

 

13. Section 5.8 is hereby amended and restated in its entirety to read as
follows:

 

[Reserved]

 

14. Section 5.16 of the Agreement is hereby amended and restated in its entirety
to read as follows:

 

5.16 Updated Information. Within three Business Days following the Closing,
Seller shall provide to Purchaser an updated Schedule 3.14 (Inventory)
reflecting such information as of the Closing Date and the valuation of
Inventory as of the Closing Date. If and to the extent that Net Inventory is
less than $2,100,000, Seller shall provide Purchaser with cash, by wire transfer
of immediately available funds within two Business Days following Purchaser’s
receipt of the updated Schedule 3.14 (Inventory), in an amount equal to the
difference between $2,100,000 minus Net Inventory.

 

15. Section 5.17 of the Agreement is hereby amended and restated in its entirety
to read as follows:

 

5.17 Distributor Inventory.

 

(a) Immediately prior to the Closing, Seller shall repossess or repurchase from
Avnet, Inc. and its Affiliates (collectively, “Avnet”) all Distributor Inventory
then held by or for Avnet, whether or not paid for by Avnet. At the Closing,
Seller shall deliver all such repurchased Distributor Inventory to Purchaser as
part of the Acquired Assets and Purchaser shall reimburse Seller in an amount
equal to: (i) the book value of such Distributor Inventory less any (ii)(x)
distributor price adjustments and (y) known returns of such Distributor
Inventory as of the Closing Date. Within two Business Days after the Closing,
Seller shall furnish to Purchaser a schedule of all Distributor Inventory
repossessed or repurchased from Avnet pursuant to this Section 5.17 and all
Distributor Inventory that, as of the Closing, continued to be held by or for
Avnet, if any.

 

(b) After the Closing Date, Seller shall use reasonable efforts to repossess or
repurchase from Arrow Electronics and its Affiliates (collectively, “Arrow
Electronics”) any Distributor Inventory then held by Arrow Electronics, whether
or not paid for by Arrow Electronics. Upon the repossession or repurchasing of
such inventory from Arrow Electronics, Seller shall deliver all such repurchased
Distributor Inventory to Purchaser and Purchaser shall reimburse Seller for the
sales price less distributors’ commissions for such repurchased inventory. To
the extent that Arrow Electronics retains



--------------------------------------------------------------------------------

any Distributor Inventory, any amounts paid by Arrow Electronics for such
retained Distributor Inventory shall be retained by Seller and shall constitute
Excluded Assets and shall not be deemed to be Acquired Assets, and the parties
agree that, notwithstanding anything to the contrary set forth in this Agreement
or the License Agreement, the receipt by Seller of, or any reasonable or
customary actions taken by Seller to collect or facilitate collection of, such
amounts paid in connection with such retained Distributor Inventory shall not
constitute a violation of any restriction or obligation set forth in this
Agreement or the License Agreement, including without limitation Section 5.4(a)
of this Agreement.

 

16. Section 5.18 of the Agreement shall be added to read as follows:

 

Section 5.18 Wafer Purchase Agreement. From and after the Closing Date and until
the second anniversary of the Closing Date, if and when Purchaser shall desire,
Seller shall negotiate in good faith with Purchaser a wafer purchase agreement
pursuant to which Seller shall provide to Purchaser certain manufacturing
services, in such form as reasonably agreed upon by the parties.

 

17. Section 7.1(h)(iii) of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

[Reserved]

 

Except for changes made by this First Amendment, the terms of the Agreement, as
amended, remain unchanged and shall continue in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Purchaser and Seller has caused this Amendment No. 1
to the Agreement for the Purchase and Sale of Assets to be duly executed on its
behalf by its duly authorized officer as of the date first written above.

 

CYPRESS SEMICONDUCTOR CORPORATION   NETLOGIC MICROSYSTEMS, INC. By:  

/s/ T.J. Rodgers

--------------------------------------------------------------------------------

  By:  

Ron Jankov

--------------------------------------------------------------------------------

Name:   T.J. Rodgers   Name:   Ron Jankov Title:   President and Chief Executive
Officer   Title:   President and Chief Executive Officer